14‐3721‐cv(L)                                                                           
      Montesa, et al. v. Schwartz, et al.                                                  
 1                            UNITED STATES COURT OF APPEALS 
 2                                FOR THE SECOND CIRCUIT 
 3     
 4                                       August Term, 2015 
 5                                                   
 6              (Argued:  November 2, 2015            Decided: September 12, 2016) 
 7                                                   
 8                        Docket Nos. 14‐3721‐cv, 14‐3771‐cv, 14‐3811‐cv 
 9    ________________________________________________________________________ 
10                                                   
11      REBECCA MONTESA, individually and as a parent and natural guardian of C.W., 
12      E.W. and N.W., infants, MARIE JEAN BAPTISTE, individually and as a parent and 
13     natural guardian of PJB, DJB, and DJB, infants, ISRAEL MEDIUA, individually and 
14           as a parent and natural guardian of H.M., infant, MARC E. DORSANVIL, 
15        individually and as a parent an natural guardian of M.D. and N.D., infants, 
16         MARTINE NARCISSE, RONALD ROSEMOND, individually and as a parent and 
17    natural guardian A.L., infant, MARLENE ISRAEL, individually and as a parent and 
18    natural guardian of B.I. 1 and B.I. 2, infants, KERLINE LOUIS, individually and as a 
19          parent and natural guardian of KL and RL, infants, YOLENE HIPPOLYTE, 
20        individually and as a parent and natural guardian of I.H. 1, I.H. 3 and R.H., 
21     infants, MARIE SOMISE LOUIS, individually and as a parent and natural guardian 
22         of S.L., infant, KRYSTAL WILSON, individually and as a parent and natural 
23      guardian of E.W. and M.E., infants, PAUL ROONEY, individually and as a parent 
24     and natural guardian of DR, and JR, infants, NASIK ELAHI, individually and as a 
25         parent and natural guardian of K.E. and S.E., infants, DONIQUE JOHNSON, 
26          individually and as a parent and natural guardian of D.J., infant, BETTY 
27       CARMAND, individually and as a parent and natural guardian of D.E, J.E., and 
28          S.E., infants, ROSENAY JACQUES, individually and as parents and natural 
29         guardians of J.J., C.J., and A.L., infants, ELZA JACQUES, individually and as 
30     parents and natural guardians of J.J., C.J., and A.L., infants, LANA RHEUBOTTOM, 
31     individually and as a parent and natural guardian of J.R,, infant, HIRAM RIVERA, 
32        individually and as a parent and natural guardian of A.R. and T.R., infants, 
33    STEVEN WHITE, individually, collectively and as parents and natural guardians of 
34    A.W., infant, EMILIA WHITE, individually, collectively and as parents and natural 
35        guardians of A.W., infant, RAMONA JONES, individually and as a parent and 
36       natural guardian of Y.J., E.J., G.J., and T.J., infants, WILMA GLOVER‐KOOMSON, 

                                               i 
       
      14‐3721‐cv(L)                                                                        
      Montesa, et al. v. Schwartz, et al.                                               
 1       individually and as a parent and natural guardian of F.K., infant, YOLANDA 
 2          WHITE, CHRISTOPHER MESIBOV, individually and as parents and natural 
 3      guardians of J.M. 1, and J.M. 2, infants, DONNA MESIBOV, individually and as 
 4         parents and natural guardians of J.M. 1, and J.M. 2, infants, ALFRED COLE, 
 5     individually and as a taxpayer residing within the East Ramapo Central School 
 6     District, ROBERT MALEBRANCHE, individually and as a taxpayer residing within 
 7    the East Ramapo Central School District, LORRAINE ALCIMAS, individually and as 
 8         a taxpayer residing within the East Ramapo Central School District, IREUS 
 9         REGINAL, individually and as a taxpayer residing within the East Ramapo 
10        Central School District, EMMANUEL ALEXIS, individually and as a taxpayer 
11           residing within the East Ramapo Central School District, OVID COLAS, 
12     individually and as a taxpayer residing within the East Ramapo Central School 
13      District, KIM FOSKEW, LENTZ EUGENE, individually and as a taxpayer residing 
14      within the East Ramapo Central School District, LENARD SAINVIL, individually 
15     and as a parent and natural guardian of C.B. and W.B., infants, FRANKY SANVIL, 
16     individually and as a taxpayer residing within the East Ramapo Central School 
17    District, ADOLFINA MARTINEZ, individually and as a parent and natural guardian 
18     of C.M. and E.M., infants, MONESE THEODORE, individually and as a parent and 
19    natural guardian of R.T., infant, LANA AUGUSTE, individually and as a parent and 
20        natural guardian of SA, infant, LILANA WILSON‐ORTA, individually and as 
21          parents and natural guardians of SW, and AO, infants, ANTHONY ORTA, 
22        individually and as parents and natural guardians of SW, and AO, infants, 
23      KIMBERLY COLLICA‐FOX, individually and as a parent and natural guardian of 
24       A.C. and R.C., infants, MALLORY JOHNSON, individually and as a parent and 
25    natural guardian of A.L., infant, BEVERLY JONES, individually and as a parent and 
26      natural guardian of T.S., infant, KENICE HIBBERT, individually and as a parent 
27     and natural guardian of E.P., infant, LITIA HAGANS, individually and as a parent 
28      and natural guardian of D.C. and D.S., infants, BEVERLY PATTERSON WATSON, 
29       individually and as a parent and natural guardian of J.W., infant, FLAMBERT 
30     TELUSCA, individually, collectively and as parents and natural guardians of F.T. 
31         and S.T., infants, ENELLE PIERRE, individually and as a parent and natural 
32    guardian of C.P., J.P. and K.P., infants, ANNE CARMAND‐LUNDI, individually and 
33          as a parent and natural guardian of A.S. and PL., infants, LEVY CAZEAU, 
34      individually and as a parent and natural guardian of T.C., infant, MARIE JOSY 
35      JEAN‐BAPTISTE, individually and as a parent and natural guardian of HJB, JJB, 
36     and JJB, infants, ANNIE CRUDOP, individually and as a taxpayer residing within 

                                              ii 
       
      14‐3721‐cv(L)                                                                           
      Montesa, et al. v. Schwartz, et al.                                                  
 1     the East Ramapo Central School District, JULIA THOMPSON, individually and as a 
 2        taxpayer residing within the East Ramapo Central School District, KENNETH 
 3     ISAACS, individually and as a taxpayer residing within the East Ramapo Central 
 4     School District, Peter Sharpe, individually and as a taxpayer residing within the 
 5       East Ramapo Central School District, FRANTZIE LAMARRE‐CHAM, individually 
 6        and as a parent and natural guardian of MC, MC, and MC, infants, DORIAN 
 7         BUTCHER, individually and as a parent and natural guardian of S.B., infant, 
 8        MARGARET TUCK, individually and as a parent and natural guardian of J.A., 
 9     infant, REGINALDA BRUNO, individually and as a parent and natural guardian of 
10          S.A., infant, RETTVIE JOURDAIN, individually and as a parent and natural 
11      guardian of P.D., infant, MARIA FLORES‐MARTINEZ, individually and as a parent 
12        and natural guardian of A.M., infant, PEARLINE WRAY, individually and as a 
13      parent and natural guardian of R.M., infant, SHARON PARKER, individually and 
14       as a parent and natural guardian of A.P., infant, BOILEAU MEHU, individually, 
15         collectively and as a parents and natural guardians of C.M., F.M. and K.M., 
16     infants, MARTHO FERDINAND, individually and as parents and natural guardians 
17       of WL and BL, infants, JEAN BERNADIN LAGUERRE, individually and as parents 
18     and natural guardians of WL and BL, infants, LAMARTINE LARAME, individually 
19         and as a parent and guardian of L.L. 1 and L.L. 2, infants, ETHENE LARAME, 
20      individually and as a parent and natural guardian of I.L., J.L. and R.L., infants, 
21       PATRICK JEANBAPTISTE, individually and as a parent and guardian of PJ JR., DJ 
22       and DPJ, infants, MARIE MATHELUS, individually and as a parent and natural 
23        guardian of A.M., infant, MARIE AURELUS, individually and as a parent and 
24       guardian of C.A. and J.A., infants, JEAN‐RENE VICSAMA, individually and as a 
25        parent and natural guardian of F.V. and R.V., infants, LUCIENNE SAINT FORT, 
26         individually and as a legal guardian of D.P., H.R. and M.P., infants, VELLA 
27     MARDY‐ARRE, individually and as a parent and natural guardian of R.M., infant, 
28       RONY JACQUES, individually and as a parent and natural guardian of M.J., T.J. 
29     and T.R.J., infants, LISA ROSS, individually and as a parent and natural guardian 
30     of DR, infant, LISA MEYERS, individually and as a parent and natural guardian of 
31          S.M., infant, GEORGES DELALEU, individually and as a parent and natural 
32    guradian of D.C., infant, BENITA GILES, individually and as a parent and a natural 
33        guardian of B.G., infant, PATRICIA COLLINS, individually and as a parent and 
34           natural guardian of J.C. and J.M., infants, DEMERUANT C. LOUISTHELMY, 
35    individually and as a parent and natural guardian of D.L., M.L., and R.L., infants, 
36      SERGO BEAUBOEUF, individually and as a parent and natural guardian of M.M., 

                                               iii 
       
      14‐3721‐cv(L)                                                                         
      Montesa, et al. v. Schwartz, et al.                                                
 1      infant, JUNIE CLAUTAIRE, individually and as a parent and natural guardian of 
 2        C.C., J.J. and T.C., infants, ADELE FORTUNE, individually, collectively and as 
 3    parents and natural guardians of T.F., infants, JOCELIN NOEL, individually and as 
 4       a parent and natural guardian of E.N. and J.N., infants, ROLAND ALEXANDRE, 
 5    individually, collectively and as a parent and natural guardian of D.A., E.A. and 
 6        Z.A., infants, PRESLER LOUIS‐JUSTE, individually and as a parent and natural 
 7      guardian of ELJ, and PLJ, infants, ANNA NARCISSE, individually and as a legal 
 8      guardian of JF and AM, infants, HARVEY WILLIAMS, individually and as a legal 
 9         guardian of M.A. and M.J., infants, JESULA AUGUSTE, individually and as a 
10          taxpayer residing within the East Ramapo Central School District, PIERRE 
11      DESROSIERS, individually and as a parent and natural guardian of C.D., infant, 
12          JULIETTE JEAN KERNOSAINT, individually, GEROLD ST. BRICE, individually, 
13        MICHELLE LARAME, individually and as a taxpayer residing within the East 
14      Ramapo Central School District, JERISON LORA, individually and as a taxpayer 
15       residing within the East Ramapo Central School District, MAGDA DESDUNES, 
16        individually and as a parent and natural guardian of O.D., infant, PATRICIA 
17        JOURDAIN, individually and as a taxpayer residing within the East Ramapo 
18         Central School District, DESHAWN PARKER, individually and as a taxpayer 
19          residing within the East Ramapo Central School District, RUSSELL BISHOP, 
20     individually and as a taxpayer residing within the East Ramapo Central School 
21        District, OSWALD DUBOIS, individually, COLIN GRANT, individually and as a 
22       taxpayer residing within the East Ramapo Central School District, KENNETH 
23      BOLT, individually and as a taxpayer residing within the East Ramapo Central 
24    School District, CHRIS BIBBINS, individually and as a taxpayer residing within the 
25    East Ramapo Central School District, JOANNE CHERIMOND, individually and as a 
26     taxpayer residing within the East Ramapo Central School District, MELVERLEEN 
27        BULLOCK, individually and as a parent and natural guardian of C.B., infant, 
28     CLEAVON BULLOCK, individually, ROBERT JAMES, individually and as a taxpayer 
29           residing within the East Ramapo Central School District, EDENS ZULME, 
30     individually and as a taxpayer residing within the East Ramapo Central School 
31      District, REBECCA ADJETEY, individually and as a taxpayer residing within the 
32     East Ramapo Central School District, RAYSHON RETTWAY, individually, MAGDA 
33      PIERRE‐LOUIS, individually and as a taxpayer residing within the East Ramapo 
34      Central School District, TATIANA PIERRE‐LOUIS, individually and as a taxpayer 
35         residing within the East Ramapo Central School District, MARIEE COMEAU, 
36     individually and as a taxpayer residing within the East Ramapo Central School 

                                              iv 
       
      14‐3721‐cv(L)                                                                           
      Montesa, et al. v. Schwartz, et al.                                                  
 1        District, AKA MARLEE COMEAU, GERALD CHEREMEANT, individually and as a 
 2         taxpayer residing within the East Ramapo Central School District, ARTHUR 
 3        MONDESTIN, individually and as a taxpayer residing within the East Ramapo 
 4         Central School District, RAYSHON PETTWAY, individually and as a taxpayer 
 5     residing within the East Ramapo Central School District, SYBIL BEACH EDWARDS, 
 6         individually and as a parent and natural guardian of A.E., infant, ANTONIO 
 7         MIGUEL, individually and as a parent and natural guardian of A.M., infant, 
 8       JUDITH DESIR, individually and as a parent and natural guardian of J.S, infant, 
 9       ENLUS VIERGELINE, VIERGELINE ENLUS individually and as a parent and natural 
10        guardian of GJ, MJ, infants, NAJA WILSON, individually and as a parent and 
11    natural guardian of ET, ET and ET, infants, DYNAA LATURE, individually and as a 
12    parent and natural guardian of D.D., infant, MINNIE WILSON, individually and as 
13      a parent and natural guardian of I.W., infant, FAMILLA EPPS, individually and as 
14      a parent and natural guardian of J.E., infant, PRUDENCE WRAY, individually and 
15          as a parent and natural guardian of NR and GM, infants, DONNA GARCES, 
16      individually and as a parent and natural guardian of S.G., infant, INGRID RENER, 
17          individually and as a parent and natural guardian of BE, and AE, and LE, 
18     infants, ODNY EUGENE, individually and as a parent and natural guardian of J.E., 
19       infant, JEAN R. MARSEILLE, individually, JADIA DORCELLY, individually, BADIO 
20    DOSSELAINE, individually, ROBERT BADIO, individually and as a taxpayer residing 
21            within the East Ramapo Central School District, PIERRE LOUIS CYNILLE, 
22          individually, MURIELLE GUERIN, individually and as a parent and natural 
23    guardian of M.G., infant, FERDILUS DIEUDONNE, individually and as a parent and 
24           natural guardian of JF, CF, and AF infants, ALINE TELUSCA, individually, 
25      collectively and as parents and natural guardians of, F.T. and S.T., infants, PAUL 
26         LARAME, individually and as a parent and natural guardian of, V.L., infant, 
27       VALQUISE LOUIS JACQUES, individually and as a parent and natural guardian of 
28          A.L., infant, MARIE ROSE MICHEL, individually and as a parent and natural 
29          guardian Y.M., infant, NADEGE DORCELLY, individually and as a taxpayer 
30            residing within the East Ramapo Central School District, SERGO PIERRE, 
31    individually and as a parent and natural guardian of A.P., infant, CADET SAUVAL, 
32            individually and as a parent and natural guardian of A.S., infant, TONY 
33       MARSEILLE, individually and as a parent and natural guardian of E.M., infant, 
34      MARIE LOUIS, individually, collectively and as parents and natural guardians of 
35      S.L., infant;, JUDSON LOUIS, individually, collectively and as parents and natural 
36         guardians of S.L., infant;, YOLENE BONNY, individually and as a parent and 

                                               v 
       
      14‐3721‐cv(L)                                                                         
      Montesa, et al. v. Schwartz, et al.                                                
 1      natural guardian of APJ and PJ, infants, JULIA DERIVAL, individually and as a 
 2     parent and natural guardian of S.D., infant, LINDA R. GILBERT, individually and 
 3        as a parent and natural guardian of WG, DG, and JG, infants, DIEVLINE ST. 
 4        GERMAIN, individually and as a taxpayer residing within the East Ramapo 
 5        Central School District, MATHIE DIEJUSTE, individually, CLAUDE DORCELLY, 
 6     individually and as a taxpayer residing within the East Ramapo Central School 
 7    District, MARIE LAFONTANT, individually and as a parent and natural guardian of 
 8           S.D., infant, LAGUERRE CICERON, individually, MARIE ROSE EXHAUTES, 
 9     individually and as a taxpayer residing within the East Ramapo Central School 
10      District, DAPHKAR FLEURIS, individually and as a taxpayer residing within the 
11     East Ramapo Central School District, Peggy Floyd, individually and as a parent 
12       and natural guardian of S.F., infant, LOUIS WHARTON, individually and as a 
13          graduate of the East Ramapo Central School District, COURTNEY JOYCE, 
14       individually, BLANDINE LAROQUE, individually and as a parent and natural 
15       guardian of S.M., infant, JOSEPH CHARLES CLERVEAUX, individually and as a 
16      parent and natural guardian of C.C., infant, JEAN JEAN CHARLES, individually 
17       and as a parent and natural guardian of D.C., infant, MARIE NICOLE DESCAS, 
18    individually, collectively and as parents and natural guardians of N.D. and S.D.., 
19     infants, EUGENIE EUGENE, individually and as a parent and natural guardian of 
20      A.R. 1 and A.R. 2, infants, CARMELLE MEHU, individually, collectively and as a 
21          parents and natural guardians of C.M., F.M. and K.M., infants, U. JOSIE 
22     ALEXANDRE, individually and as a parent and natural guardian of ZA, DA and 
23      EA, infants, SHELOMITHE JEAN, individually and as a current student age 18 or 
24          older in the East Ramapo Central School District, PATRICIA DESROCHES, 
25        individually and as a graduate of the East Ramapo Central School District, 
26    DARLENE LAUTURE, individually and as a parent and natural guardian of BL and 
27     AL, infant, RUTH ARCHANGE, individually and as a parent and natural guardian 
28     of J.L. and R.L.1 and R.L.2, infants, EMMANUEL AUGUSTIN, individually and as a 
29      parent and natural guardian of E.A., K.A., M.A., and S.A., infants, BERTHANE 
30        ANTOINE, individually and as a taxpayer residing within the East Ramapo 
31      Central School District, MARILIA MONTILUS, individually and as a parent and 
32      natural guardian of S.M., infant, MARK GRIFFITH, JR., individually, MEGHAN C. 
33      FITZGERALD, individually and as a parent and natural guardian of S.C., infant, 
34     JUDY KARIUS, individually and as parents and natural guardians of F.K.; infant, 
35     MATT KARIUS, individually and as parents and natural guardians of F.K.; infant, 
36       ADOLPHE LUBIN, individually and as a graduate of the East Ramapo Central 

                                              vi 
       
      14‐3721‐cv(L)                                                                         
      Montesa, et al. v. Schwartz, et al.                                                
 1         School District, AGLA PIERRE, individually, collectively and as parents and 
 2    natural guardians of G.P. infant, GESNER PIERRE, individually, collectively and as 
 3    parents and natural guardians of G.P. infant, ALEXANDRA JOACHIM, individually 
 4            and as a parent and natural guardian of S.J. infant, ALEXANDRA VOLCY, 
 5          individually and as a parent and natural guardian of S.P. infant, ALLISSIA 
 6       BASQUIAT, individually and as a graduate of the East Ramapo Central School 
 7      District, AMANDA BLAND, individually and as a parent and natural guardian of 
 8       A.R. 1 and A.R. 2, infants, AMIONNE CHARLES, individually and as a taxpayer 
 9      residing within the East Ramapo Central School District, ANDREA NIEDELMAN, 
10        individually and as a parent and natural guardian of A.N. and T.N., infants, 
11        ANGELA JORDAN, individually and as a parent and natural guardian of R.P., 
12      infant, ANISE MACK, individually and as current student age 18 or older of the 
13    East Ramapo Central School District, ANISHA CARRASQUILLO, individually and as 
14    a parent and natural guardian of A.M. infant, ANITA CUNNINGHAM, individually 
15         and as a taxpayer residing within the East Ramapo Central School District, 
16       ANNAJEAN FRANCOIS, individually and as a taxpayer residing within the East 
17    Ramapo Central School District, ANNE DIEUJUSTE, individually and as a taxpayer 
18    residing within the East Ramapo Central School District, ANNEBETHE GUILLAME‐
19     FISH, individually and as a parent and natural guardian of S.P., infant, ANNIE F. 
20         WILSON, individually and as a parent and natural guardian of S.W., infant, 
21         ANNIE THOMSPON, individually and as a taxpayer residing within the East 
22        Ramapo Central School District, ANSELME HUGUETTE, individually and as a 
23           parent and natural guardian of A.B. and E.B., infants, ANTHONY GOULD, 
24        individually and as a parent and natural guardian of A.N. and T.N., infants, 
25    ANTONIO ETIENNE, individually and as a parent and natural guardian of B.E. and 
26       C.E., infants, ARKITE FELIX, individually and as a taxpayer residing within the 
27      East Ramapo Central School District, ASSETNE BERNARD, individually and as a 
28        taxpayer residing within the East Ramapo Central School District, BARBARA 
29         TURNER, individually and as a parent and natural guardian of L.E., infant, 
30      BETHANI JONES, individually and as a parent and natural guardian of J.J.1, J.J.2 
31          and J.L., infants, BEVERLY PAIGE, individually and as a parent and natural 
32       guardian of D.C., infant, BILL MACK, individually and as a parent and natural 
33    guardian of A.M. and J.M., infants, BONNY YOLENE, individually and as a parent 
34     and natural guardian of A.J. and P.J., infants, BRENNAH HARRISON, individually 
35           and as a parent and natural guardian of N.S., infant, CARIDA PETIT‐NAN, 
36     individually and as a parent and natural guardian of J.P. and S.P., infants, CARL 

                                              vii 
       
      14‐3721‐cv(L)                                                                         
      Montesa, et al. v. Schwartz, et al.                                                
 1    JENKINS, individually and as a parent and natural guardian of T.J., infant, CARLA 
 2         JOHNSON, individually and as a parent and natural guardian of L.R., infant, 
 3    CARLO JOSEPH, individually and as a parent and natural guardian of C.J., J.J., and 
 4       R.J., infants, CARMEL FEDE, individually and as a taxpayer residing within the 
 5      East Ramapo Central School District, CARMELLE JUSTINE‐MOREAU, individually 
 6         and as a taxpayer residing within the East Ramapo Central School District, 
 7         CAROL SEC, individually and as a taxpayer residing within the East Ramapo 
 8     Central School District, CASEY CICERON, individually and as a taxpayer residing 
 9    within the East Ramapo Central School District, CATHERINE TELLEZ, individually 
10        and as a parent and natural guardian of J.L., infant, CERIL CAYO, individually 
11       and as a parent and natural guardian of B.C., D.C. and R.C., infants, CHANTAL 
12     JEAN, individually and as a parent and natural guardian of S.B., infant, CHARLES 
13         LOUVIERE, individually and as a parent and natural guardian of J.L., infant, 
14         CHERI PARIS‐HUDSON, individually, collectively and as parents and natural 
15     guardian of C.H. infant, JOHN HUDSON, individually, collectively and as parents 
16           and natural guardian of C.H. infant, CHRISTINA DUNCAN, individually, 
17     collectively and as parent and natural guardian of C.D. and S.D.,. infants, RYAN 
18       DUNCAN, individually, collectively and as parent and natural guardian of C.D. 
19      and S.D.,. infants, CHRISTINA LOSIER, individually and as a graduate of the East 
20       Ramapo Central School District, CHRISTINIA PATTERSON, individually and as a 
21         parent and natural guardian of D.B. and M.B., infants, CICERON LAGUERRE, 
22      individually and as a taxpayer residing within the East Ramapo Central School 
23    District, CINDY SEVIER, individually and as a parent and natural guardian of J.S.1 
24       and J.S.2, infants, CONSTANT FRIEND, individually and as a parent and natural 
25        guardian of N.F., infant, COURTNEY J. JASMIN, individually and as a taxpayer 
26           residing within the East Ramapo Central School District, CRAIG BEITAL, 
27    individually and as a parent and natural guardian of D.B., infant, DANIEL PIERRE 
28       MAURICE, individually and as a parent and natural guardian of D.M. and J.M., 
29     infants, DAVID MCCRAY, individually and as a taxpayer residing within the East 
30      Ramapo Central School District, DAWN HOLNESS, individually, collectively and 
31       as parents and natural guardians of D.H. infant, EROLL HOLNESS, individually, 
32    collectively and as parents and natural guardians of D.H. infant, DEBRAH BROWN, 
33      individually and as a parent and natural guardians of D.B., infant, DEMENTRIUS 
34    HOLMES, individually and as a taxpayer residing within the East Ramapo Central 
35        School District, DENISE BALTHAZAR, individually and as a parent and natural 
36        guardian of D.B., infant, DENISE DEL VALLE, individually and as a parent and 

                                             viii 
       
      14‐3721‐cv(L)                                                                           
      Montesa, et al. v. Schwartz, et al.                                                  
 1    natural guardian of L.J. and P.J., infants, DIEUDONNE FERDILUS, individually and 
 2        as a parent and natural guardian of A.F. and C.F., J.F., K.F. and S.F., infants, 
 3       DOMINIQUE REMY, individually and as a graduate of the East Ramapo Central 
 4     School District, DONOVAN DUNKLEY, individually and as a graduate of the East 
 5          Ramapo Central School District, DOROTHY ROONEY, individually and as a 
 6      taxpayer residing within the East Ramapo Central School District, DOSSELAINE 
 7     BADIO, individually and as a taxpayer residing within the East Ramapo Central 
 8        School District, DOUGLAS CANTOR, individually and as a parent and natural 
 9     guardian of Z.C., infant, EDWARD MEDINA, JR., individually and as a parent and 
10     natural guardian of J.M., infant, ELDA GOUBOTH, individually and as a taxpayer 
11         residing within the East Ramapo Central School District, ELDINE CICERON, 
12     individually and as a taxpayer residing within the East Ramapo Central School 
13    District, EMMA SUBIAO‐DIZON, individually and as a parent and natural guardian 
14           of M.D., infant, ENID LAMBERT, individually and as a parent and natural 
15       guardian of A.M., infant, ENLUS VIERGELINE, individually and as a parent and 
16    natural guardian of G.J. and M.J., infants, ENNEDY BASQUIAT, individually and as 
17        a taxpayer residing within the East Ramapo Central School District, ESPERA 
18       EMMANUEL, individually and as a taxpayer residing within the East Ramapo 
19      Central School District, ESTEL CADET, individually and as a parent and natural 
20        guardian of A.C., infant, ESTHER DURANDICE, individually and as a taxpayer 
21       residing within the East Ramapo Central School District, ETONNANTE JOSEPH, 
22           individually and as a parent and natural guardian of R.J., infant, FANNIE 
23     ONABANJO Q, individually and as a parent and natural guardian of D.B., infant, 
24     FARA ST.FLEUR, individually and as a taxpayer residing within the East Ramapo 
25    Central School District, FATIMA DARLENE CANICO, individually and as a taxpayer 
26           residing within the East Ramapo Central School District, FELICIA EVANS, 
27        individually and as a parent and natural guardian of C.E. and M.E., infants, 
28    FLORE ST.LOUIS, individually and as a parent and natural guardian of V.S., infant, 
29    FRANCENA HEYWARD, individually and as a parent and natural guardian of M.C. 
30         and M.S., infants, FRANCIS JAMAR, individually and as a parent and natural 
31     guardian of H.G., I.G. and N.G., infants, FRANCKEL M. JOSEPH, individually and 
32    as a taxpayer residing within the East Ramapo Central School District, FRANCOIS 
33          BEVOLUS, individually and as a taxpayer residing within the East Ramapo 
34          Central School District, FRANDY GEORGES, individually and as a taxpayer 
35            residing within the East Ramapo Central School District, FRED MICHEL, 
36     individually and as a taxpayer residing within the East Ramapo Central School 

                                               ix 
       
      14‐3721‐cv(L)                                                                         
      Montesa, et al. v. Schwartz, et al.                                                
 1    District, GARFIELD WALKER, individually and as a parent and natural guardian of 
 2        A.W. and J.W., infants, GENIESE THEAGENE, individually and as a parent and 
 3       natural guardian of S.F., infant, BAUDLAFRE THEAGENE, individually and as a 
 4     parent and natural guardian of S.F., infant, GERRY DEDIVITIS, individually and as 
 5      a parent and natural guardian of N.D., infant, GINA M. DUNCAN, individually 
 6       and as a graduate of the East Ramapo Central School District, GLADYS CAYO, 
 7          individually and as a parent and natural guardian of M.P. and S.J., infants, 
 8     GLORIA KEY, individually and as a parent and natural guardian of A.K., S.K. and 
 9    T.K., infants, GUY CHARLES, individually and as a parent and natural guardian of 
10      A.C., M.C. and T.C., infants, ILLYANA DEJEAN, individually and as a parent and 
11          natural guardian of M.F., infant, INGRID BOUCICANT, individually and as a 
12     graduate of the East Ramapo Central School District, INGRID PENA, individually 
13        and as a parent and natural guardian of A.E., B.E. and C.E., infants, ISENIELA 
14    JEAN CHARLES, individually and as a graduate of the East Ramapo Central School 
15            District, JACQUELINE GRANNUM, individually and as a parent and natural 
16     guardian of N.G.1, N.G.2 and N.G.3, infants, JAMES GULIFIELD, individually and 
17     as a parent and natural guardian of J.G., Q.G. and Q.G.2, infants, JANAY JORDAN, 
18             individually and as a parent and natural guardian of J.F., infant, JEAN 
19      BELLANTOU, individually and as a graduate of the East Ramapo Central School 
20       District, JEAN BOUCICANT, individually and as a graduate of the East Ramapo 
21     Central School District, JEAN CLAUDE AUGUSTE, individually, collectively and as 
22         parents and natural guardians of S.A., infant, LANA AUGUSTE, individually, 
23        collectively and as parents and natural guardians of S.A., infant, JEAN DENIS, 
24           individually and as a parent and natural guardian of W.D., A.D. and S.D., 
25       infants, JEAN JOSEPH, individually and as a parent and natural guardian of J.J. 
26      and K.J., infants, JEAN MARIO VIL, individually, collectively and as parents and 
27    natural guardians of R.V., infant, MARIMENE VIL, individually, collectively and as 
28    parents and natural guardians of R.V., infant, JEAN WILSON JOCELIN, individually 
29              and as a parent and natural guardian of S.J., infant, JEFHTEY CAJUSTE, 
30         individually and as a parent and natural guardian of K.R., infant, JERMAINE 
31      WALKER, individually and as a parent and natural guardian of I.W., N.W. and 
32    T.W., infants, JESITA CICERON, individually and as a graduate of the East Ramapo 
33      Central School District, JOCELINE SHANGASE, individually and as a parent and 
34     natural guardian of D.S., infant, JOEL GUE, individually and as a graduate of the 
35            East Ramapo Central School District, JOHN BOYKIN, individually and as a 
36      graduate of the East Ramapo Central School District, JOHN MILES, individually 

                                              x 
       
      14‐3721‐cv(L)                                                                        
      Montesa, et al. v. Schwartz, et al.                                               
 1           and as a parent and natural guardian of X.M., infant, JOHNBERRY BADIO, 
 2    individually and as a graduate of the East Ramapo Central School District, JORGE 
 3      MONTANO, individually and as a parent and natural guardian of G.M., infant, 
 4        JOSEPH CHARLES, individually and as a graduate of the East Ramapo Central 
 5        School District, JOSEPH FLEURANT, individually and as a graduate of the East 
 6          Ramapo Central School District, JOSETTE FRANCOIS, individually and as a 
 7           graduate of the East Ramapo Central School District, JUANA SANTIAGO, 
 8         individually and as a parent and natural guardian of C.G., infant, JUCANGE 
 9        GASPORD, individually and as a graduate of the East Ramapo Central School 
10         District, JUDITH ISRAEL, individually and as a graduate of the East Ramapo 
11    Central School District, JUDITH JOHN‐ROBINSON, individually and as a parent and 
12     natural guardian of L.R. and P.R., infants, JULYSSE ALEXANDRE, individually and 
13           as a graduate of the East Ramapo Central School District, JUSTIN BUDDE, 
14         individually and as a graduate of the East Ramapo Central School District, 
15      KALICHA CAMERON, individually and as a parent and natural guardian of K.C. 
16     and O.C., infants, KATHLEEN CANCIO, individually and as a graduate of the East 
17       Ramapo Central School District, KATHLEEN D. CASTOR, individually and as a 
18    graduate of the East Ramapo Central School District, KATHRIN BALL, individually 
19     and as a parent and natural guardian of K.J. and L.J., infants, KATHRYN KARIUS, 
20         individually and as a graduate of the East Ramapo Central School District, 
21         KATIANA SAME, individually and as a graduate of the East Ramapo Central 
22         School District, KATRINA GRIGSBY, individually and as a parent and natural 
23    guardian of K.G., infant, KELLY SCOTT, individually and as a graduate of the East 
24      Ramapo Central School District, KERNEY OBY, individually, collectively and as 
25     Grandparents and natural guardians of D.O., infant, SANDRA OBY, individually, 
26      collectively and as Grandparents and natural guardians of D.O., infant, KETNA 
27      FRENEL FORESTAL, individually and as a parent and natural guardian of D.F.1, 
28       D.F.2 and K.F., infants, KIMBERLY TREVISAN, individually and as a parent and 
29          natural guardian of K.T., S.T., V.T.1 and V.T.2., infants, KRISTEN RABELER, 
30       individually and as a parent and natural guardian of S.O., infant, LACHANDA 
31         JOHNSON, individually and as a parent and natural guardian of R.J., infant, 
32     LAGUERRE BERNADIN, individually and as a parent and natural guardian of B.L. 
33    and W.L., infants, LAMARRE BEAUVAIS, individually and as a graduate of the East 
34    Ramapo Central School District, LATASHA D. EVANS, individually and as a parent 
35    and natural guardian of O.J. and R.F., infants, LATICIA THEZAN, individually and 
36     as a parent and natural guardian of C.T. and J.T., infants, LATTICHA ACKERMAN, 

                                             xi 
       
      14‐3721‐cv(L)                                                                           
      Montesa, et al. v. Schwartz, et al.                                                  
 1     individually and as a parent and natural guardian of D.A. and J.J., infants, LEON 
 2        CAYO, individually, collectively and as parents and natural guardians of I.C., 
 3          infant, MONA CAYO, individually, collectively and as parents and natural 
 4    guardians of I.C., infant, LINDA HARVEY, individually and as a parent and natural 
 5     guardian of B.H. and T.H., infants, LISA GOLDBERG, individually and as a parent 
 6          and natural guardian of B.M., G.G., M.G. and S.M., infants, LISA PHILLIPS, 
 7    individually and as a parent and natural guardian of O.P., infant, LOCITA PIERRE, 
 8    individually and as a parent and natural guardian of C.E., infant, LORA FULLARD, 
 9    individually and as a graduate of the East Ramapo Central School District, LOUIS 
10       JEAN JACQUES, individually and as a parent and natural guardian of J.J., infant, 
11    LUCY BROCKS, individually and as a graduate of the East Ramapo Central School 
12        District, MACK ROBERTS, individually and as a parent and natural guardian of 
13    S.L. and T.B., infants, MAE OLA MCGILL, individually and as a parent and natural 
14          guardian of T.L., infant, MANUEL PALMA, individually, collectively and as 
15        parents and natural guardians of C.P., J.P., and M.P., infants, MAYRA PALMA, 
16      individually, collectively and as parents and natural guardians of C.P., J.P., and 
17    M.P., infants, MARC‐AUGUSTE DESERT, individually and as a graduate of the East 
18          Ramapo Central School District, MARCUS EXANTUS, individually and as a 
19        graduate of the East Ramapo Central School District, MARGUEDALA LAHENS, 
20     individually and as a parent and natural guardian of I.L. and M.L., infants, JEAN 
21        EMMANUEL LAHENS, individually and as a parent and natural guardian of I.L. 
22          and M.L., infants, MARIA SINGH, individually and as a parent and natural 
23     guardian of E.S., infant, PATRICK JEAN BAPTISTE, individually, collectively and as 
24           parents and natural guardians of D.J.1 and D.J.2 and P.J., infants, MARIE 
25       CADICHON, individually and as a graduate of the East Ramapo Central School 
26         District, MARIE CAIZON, individually and as a graduate of the East Ramapo 
27       Central School District, MARIE CHARLES, individually and as a graduate of the 
28       East Ramapo Central School District, MARIE CLERVEAUX, individually and as a 
29    graduate of the East Ramapo Central School District, MARIE JOSEPH, individually 
30         and as a graduate of the East Ramapo Central School District, MARIE KATTY 
31        DORELEUS, individually and as a graduate of the East Ramapo Central School 
32      District, MARIE LEONARD, individually and as a parent and natural guardian of 
33         A.L., infant, MARIE THERES LUBIN, individually and as a parent and natural 
34          guardian of A.L.1, A.L.2, B.L. and S.L., infants, MARIE Y DELPE MANBRUN, 
35         individually and as a graduate of the East Ramapo Central School District, 
36         MARION GRANT, individually and as a graduate of the East Ramapo Central 

                                               xii 
       
      14‐3721‐cv(L)                                                                          
      Montesa, et al. v. Schwartz, et al.                                                 
 1        School District, MARLENE SANCHEZ, individually and as a parent and natural 
 2      guardian of R.F., infant, MARTHA SAINT FORT, individually and as a graduate of 
 3     the East Ramapo Central School District, MARY HAYES, individually, collectively 
 4          and as parents and natural guardians of Z.H., infant, MARY JAMES GIBSON, 
 5       individually, collectively and as parents and natural guardians of K.C., infant, 
 6    MARYANN WILLIAMS, individually and as a parent and natural guardian of C.W., 
 7           K.W., O.W., and T.W., infants, MATHIEU DIEUJUSTE, individually and as a 
 8         taxpayer residing within the East Ramapo Central School District, MICHAEL 
 9           LAKES, individually and as a parent and natural guardian of A.L., infant, 
10         MICHELE LOVELL, individually and as a parent and natural guardian of I.L., 
11    infant, MINI JACOB, individually and as a parent and natural guardian of J.J.1 and 
12    J.J.2., infants, MONA LEGER, individually and as a parent and natural guardian of 
13        M.L. and S.L., infants, MYRTHO FERDINAND, individually and as a parent and 
14    natural guardian of B.L. and W.L., infants, NADIA DORCELLY, individually and as 
15         a taxpayer residing within the East Ramapo Central School District, NAMOI 
16    JOSEPH, individually and as a parent and natural guardian of M.R., infant, NANA 
17      TWUM, individually and as a taxpayer residing within the East Ramapo Central 
18     School District, NANCY TOUSSAINT, individually, collectively and as parents and 
19     natural guardians of H.T., infant, RAPHAEL TOUSSAINT, individually, collectively 
20    and as parents and natural guardians of H.T., infant, NAOMI BAHLE, individually 
21          and as a taxpayer residing within the East Ramapo Central School District, 
22           NAOMI LEGERME, individually and as a taxpayer residing within the East 
23    Ramapo Central School District, NAOMY LAGUERRE, individually and as a parent 
24      and natural guardian of D.B. and J.A., infants, NATALIE SANCHEZ, individually 
25          and as a parent and natural guardian of A.S., C.S. and M.S., infants, NESLIE 
26    CADET ALTUME, individually and as a taxpayer residing within the East Ramapo 
27         Central School District, NICOLAS MONTANO, individually and as a taxpayer 
28          residing within the East Ramapo Central School District, NICOLE RAPHINO, 
29          individually and as a parent and natural guardian of A.M., A.P. and M.M., 
30     infants, ONIKKA WHITEHEAD, individually and as a parent and natural guardian 
31       of E.W. and I.W., infants, ORICHA HERNANDEZ, individually and as a taxpayer 
32        residing within the East Ramapo Central School District, ORLANDO LORVEUS, 
33     individually and as a parent and natural guardian of A.L., D.L. and J.L., infants, 
34     OSNY EXANTUS, individually and as a taxpayer residing within the East Ramapo 
35      Central School District, PAMELA HILL, individually and as a parent and natural 
36      guardian of K.W.1 and K.W.2, infants, PAMELA SIMPSON, individually and as a 

                                              xiii 
       
      14‐3721‐cv(L)                                                                           
      Montesa, et al. v. Schwartz, et al.                                                  
 1      parent and natural guardian of Q.W., infant, PATRICIA BYNUM, individually and 
 2              as a taxpayer residing within the East Ramapo Central School District, 
 3    PHYNESCHEA SHAARIEFEREL, individually and as a parent and natural guardian of 
 4            J.J. and T.J., infants, PIERRE LOUIS CYNILLE, individually and as a taxpayer 
 5          residing within the East Ramapo Central School District, PRISCILLA BROWN, 
 6           individually and as a parent and natural guardian of A.A., infant, PRUCILE 
 7      VALEUS, individually, collectively and as parents and natural guardians of E.V., 
 8     N.V. and R.V., infant, RAQUEL NEWELL, individually and as a parent and natural 
 9        guardian of H.N., infant, RAQUEL PAUL, individually and as a graduate of the 
10        East Ramapo Central School District, RASHEED JERIMIE, individually and as a 
11       taxpayer residing within the East Ramapo Central School District, RAYMONDE 
12          BEAUVAIS, individually and as a taxpayer residing within the East Ramapo 
13      Central School District, REBEA GRARDA, individually and as a taxpayer residing 
14       within the East Ramapo Central School District, REGINE TAYETTE, individually 
15              and as a parent and natural guardian of M.M., infant, RICKEY MCGILL, 
16         individually and as a parent and natural guardian of R.M. and S.M., infants, 
17          ROBERT MCGEE, individually and as a parent and natural guardian of R.M., 
18    infant, ROBERT YOUNG, individually and as a parent and natural guardian of R.Y., 
19        infant, MARIE JOSIE ALEXANDRE, individually, collectively and as parents and 
20           natural guardians of D.A., E.A. and Z.A., infants, ROSELAURE FLEURANTIN, 
21      individually and as a parent and natural guardian of R.F. and S.F., infants, ROSE 
22     FRASER, individually and as a taxpayer residing within the East Ramapo Central 
23        School District, ROWSON BOIROND, individually and as a graduate of the East 
24     Ramapo Central School District, RUBIN JOANUS, individually and as a parent and 
25           natural guardian of B.J. and G.J. and P.J., infants, RUTH LAUTURE‐WALKER, 
26     individually and as a parent and natural guardian of J.L., M.L. and O.L.,. infants, 
27          SAHARA EVANS, individually and as a graduate of the East Ramapo Central 
28         School District, SANTANA ALLARD, individually and as a parent and natural 
29     guardian of J.S. and S.A., infants, SERETTE LAURENT, individually and as a parent 
30         and natural guardian of A.C., infant, SHARON BRYANT, individually and as a 
31            taxpayer residing within the East Ramapo Central School District, SHEILA 
32    JACKSON, individually and as a parent and natural guardian of S.J., infant, SHEILA 
33           JEFFRIES, individually and as a parent and natural guardian of A.J. and J.J., 
34      infants, SHERINE GORDON, individually and as a parent and natural guardian of 
35          B.L.1 and B.L.2, infants, SHIRLEY JACKSON, individually and as a parent and 
36       natural guardian of T.W., infant, SIABHAIN SNEAD, individually and as a parent 

                                              xiv 
       
      14‐3721‐cv(L)                                                                          
      Montesa, et al. v. Schwartz, et al.                                                 
 1      and natural guardian of C.B. and T.B., infants, SONIA B. WATKINS, individually 
 2           and as a parent and natural guardian of G.W., infant, STEPFON MCCRAY, 
 3         individually and as a graduate of the East Ramapo Central School District, 
 4      STEPHANIE KARIUS, individually and as a graduate of the East Ramapo Central 
 5      School District, STEPHANIE LAURENT, individually and as a parent and natural 
 6    guardian of G.M.1 and G.M.2., infants, STERLING INZAR, individually, collectively 
 7      and as parents and natural guardians of DI. and T.I., infants, LORRAINE INZAR, 
 8      individually, collectively and as parents and natural guardians of DI. and T.I., 
 9    infants, SYLVIE PIERRE, individually and as a parent and natural guardian of E.P., 
10     infant, TAMME WHITAKER, individually and as a parent and natural guardian of 
11         R.W., infant, TERREL ACKERMAN, individually and as a graduate of the East 
12    Ramapo Central School District, TERRY BYNUM, individually and as a parent and 
13    natural guardian of A.B. and D.B., infants, TJOKDALEM ARSA ARTHA, individually 
14         and as a taxpayer residing within the East Ramapo Central School District, 
15     TRACY HARRIS, individually and as a parent and natural guardian of C.H., E.H. 
16    and N.H., infants, ULANA WILSON‐ORTA, individually, collectively and as parents 
17          and natural guardians of A.O. and S.W., infant, ANTHONY WILSON‐ORTA, 
18    individually, collectively and as parents and natural guardians of A.O. and S.W., 
19    infant, VERONA GREY, individually and as a graduate of the East Ramapo Central 
20       School District, VERONICA LEVEILLE, individually and as a parent and natural 
21     guardian of C.L., L.L., R.K., and S.L., infants, VICTORIA COPELAND, individually 
22      and as a parent and natural guardian of D.C., infant, VICTORIA JEAN CHARLES, 
23         individually and as a graduate of the East Ramapo Central School District, 
24       VIRGINIA HARRIS, individually and as a parent and natural guardian of T.H., 
25          infant, VITAL JOSEPH, individually, collectively and as parents and natural 
26     guardians of S.J., infant, TANYA JOSEPH, individually, collectively and as parents 
27       and natural guardians of S.J., infant, WELMIR FRANCOIS, individually and as a 
28            graduate of the East Ramapo Central School District, WILBUR STUART, 
29         individually and as a graduate of the East Ramapo Central School District, 
30        WILLARD BODIE, individually and as a parent and natural guardian of D.W., 
31        infant, WILLIAM TYNES, individually, collectively and as parents and natural 
32    guardians of D.S. and D.T., infants, TEAL YVETTE TYNES, individually, collectively 
33    and as parents and natural guardians of D.S. and D.T., infants, WILLIAM FLLOYD, 
34         individually and as a parent and natural guardian of J.F., infant, CHARLES‐
35     PIERRE, individually and as a taxpayer residing within the East Ramapo Central 
36       School District, YOLANDA BARHAM, individually and as a parent and natural 

                                              xv 
       
      14‐3721‐cv(L)                                                                          
      Montesa, et al. v. Schwartz, et al.                                                 
 1     guardian of D.O., infant, YOLANDA NAVARRO, individually and as a parent and 
 2        natural guardian of R.P., infant, YOLANDE PANIAGUE, individually and as a 
 3          parent and natural guardian of L.H. and O.H., infants, YOLENE ALTIDOR, 
 4     individually and as a taxpayer residing within the East Ramapo Central School 
 5      District, YONEL CADICHON, individually and as a taxpayer residing within the 
 6      East Ramapo Central School District, YVELOURD TREVIL, individually and as a 
 7         parent and natural guardian of Y.T., infant, YVETA BELANGE, individually, 
 8    collectively and as parents and natural guardians of E.B. and Y.B., infants, HARRY 
 9     BELANGE, individually, collectively and as parents and natural guardians of E.B. 
10       and Y.B., infants, YVONNE LORINCE, individually and as a parent and natural 
11       guardian of S.L., infant; on behalf of a class of similarly situated persons, on 
12      behalf of themselves and on behalf of the East Ramapo Central School District, 
13       TAISHA PAQUIOT, individually and as a parent and natural guardian of P.D., 
14      infant, CAROLD FORTUNE, individually, collectively and as parents and natural 
15         guardians of T.F., infants, FRANKY SAINVIL, individually and as a taxpayer 
16           residing within the East Ramapo Central School District, LISA MYERS, 
17        individually and as a parent and natural guardian of S.M., infant, SAMESON 
18     DESCAS, individually, collectively and as parents and natural guardians of N.D. 
19         and S.D., infants, CARME MEHU, individually and as a graduate of the East 
20        Ramapo Central School District, MARJORIE METELLUS, individually and as a 
21    parent and natural guardian of I.C., infant, HARRIET CHAMBERS, individually and 
22              as a parent and natural guardian of A.J., J.C. and R.C., infants,   
23                                                  
24                                                          Plaintiffs‐Appellees, 
25                                              ‐ v. ‐ 
26                                                  
27     DANIEL SCHWARTZ, YEHUDA WEISSMANDL, MOSES FRIEDMAN, MOSHE HOPSTEIN, 
28     ELIYAHU SOLOMON, ARON WIEDER, MORRIS KOHN, RICHARD STONE, JOEL KLEIN, 
29               ELIEZER WIZMAN, ALBERT D’AGOSTINO, NATHAN ROTHSCHILD, 
30                                                  
31                                                         Defendants‐Appellants, 
32                                       
33                          EAST RAMAPO CENTRAL SCHOOL DISTRICT, 
34                                                              
35                                                         Defendant. 
36    ________________________________________________________________________ 
37 
                                              xvi 
       
      14‐3721‐cv(L)                                                                                  
      Montesa, et al. v. Schwartz, et al.                                                         
 1     
 2    Before:      HALL and LOHIER, Circuit Judges, and REISS, District Judge. 
 3     
 4           We  address  an  Interlocutory  and  Certified  Appeal  from  a  decision  of  the 
 5    United  States  District  Court  for  the  Southern  District  of  New  York  (Seibel,  J.) 
 6    which  held  that  the  Plaintiffs‐Appellees—Students  currently  attending  East 
 7    Ramapo public schools—have standing to bring 42 U.S.C. § 1983 claims against 
 8    the  Defendants‐Appellants—present  and  former  East  Ramapo  School  Board 
 9    Members—for violating the Establishment Clause of the First Amendment to the 
10    United  States  Constitution  and  that  the  Board  Members  are  not  entitled  to 
11    qualified  immunity.  The  Board  Members  argue  that  the  students  lack  standing 
12    because  they  did  not  suffer  a  direct  injury  resulting  from  a  violation  of  the 
13    Establishment  Clause.  The  Board  Members  further  contend  that  even  if  the 
14    students have standing, the Board Members are entitled to absolute and qualified 
15    immunity. We hold that the Students lack standing to pursue their Establishment 
16    Clause  claims,  and  therefore  those  claims  must  be  dismissed.  Judge  Reiss 
17    dissents in a separate opinion.  
18     
19           REVERSED and REMANDED.




                                                    
      
        The Honorable Christina Reiss of the United States District Court for the 
      District of Vermont, sitting by designation.
                                                     xvii 
       
      14‐3721‐cv(L)                                                                                
      Montesa, et al. v. Schwartz, et al.                                                       
 1     
 2                                           LAURA D. BARBIERI,  
 3                                                Arthur Zachary Schwartz, Advocates for 
 4                                                Justice Legal Foundation, New York, NY 
 5                                                for Plaintiffs‐Appellees. 
 6                                            
 7                                           DAVID J. BUTLER, 
 8                                                Bryan M. Killian, Randall M. Levine, David 
 9                                                B. Salmons, Stephanie Schuster, Morgan, 
10                                                Lewis & Bockius, LLP, Washington, DC for 
11                                                Defendants‐Appellants Daniel Schwartz, 
12                                                Yehuda Weissmandl, Moses Friedman, Moshe 
13                                                Hopstein, Eliyahu Solomon, Aron Wieder, 
14                                                Morris Kohn, Richard Stone, Joel Klein, and 
15                                                Eliezer Wizman. 
16     
17                                           MARK D. HARRIS, 
18                                               Adam W. Deitch, Jessica Zietz, Proskauer 
19                                               Rose LLP, New York, NY for Defendant‐
20                                               Appellant Nathan Rothschild. 
21     
22                                           MEREDITH D. BELKIN, 
23                                               Marian C. Rice, L’Abbate, Balk, Colavita & 
24                                               Contini, LLP, Garden City, NY for 
25                                               Defendant‐Appellant Albert D’Agostino. 
26                                                
27    HALL, Circuit Judge:
28     
29      I.     BACKGROUND 

30           This  case  is  a  part  of  a  longstanding  conflict  within  the  East  Ramapo 

31    School  District  (the  “District”)  in  Rockland  County,  New  York.  The  Plaintiffs‐

32    Appellees  (“Student‐Plaintiffs”)  are  students  who  are  currently  enrolled  in  the 



                                                     1 
       
      14‐3721‐cv(L)                                                                                      
      Montesa, et al. v. Schwartz, et al.                                                             
 1    District’s  public  school  system.  They  allege  that  a  majority  of  the  East  Ramapo 

 2    School District Board (“School Board”) are of the Orthodox/Hasidic Jewish faith 

 3    or  are  sympathetic  to  the  interests  of  the  Orthodox/Hasidic  Jewish  community 

 4    (“Board Defendants”).1 The Student‐Plaintiffs claim that over the last decade the 

 5    Board Defendants have siphoned money out of the public school system and into 

 6    yeshivas  and  other  religious  organizations  for  the  benefit  of  the  Hasidic 

 7    children’s  religious  education  and  the  Board  Defendants’  shared  religious 

 8    community.  The  Student‐Plaintiffs  allege  that  the  Board  Defendants  have 

 9    promoted  the  Hasidic  Jewish  faith  in  violation  of  the  First  Amendment  to  the 

10    United  States  Constitution  by  (1)  systematically  funding  Hasidic  schools  with 

11    public  monies  by  manipulating  the  Individuals  with  Disabilities  Education  Act 

12    (“IDEA”)  settlement  process,  (2)  providing  preferential  treatment  to  Hasidic 

13    Institutions when they attempted to sell and lease two school buildings, and (3) 

14    buying  religious  books  with  public  money  and  loaning  the  books  to  Hasidic 

15    schools.  

                                                    
      1 Student‐Plaintiffs further assert in their briefs that Board Defendants’ children 

      do  not  attend  the  District’s  schools.  We  do  not  consider  this  allegation,  which 
      appears  for  the  first  time  in  their  brief.  See  Kleinman v.  Elan  Corp., 706 F.3d 145, 
      153 (2d Cir. 2013) (citing Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d Cir. 
      1998)  for  the  proposition  that  “a  party  may  not  amend  pleadings  through  a 
      brief”). 
                                                        2 
       
      14‐3721‐cv(L)                                                                                        
      Montesa, et al. v. Schwartz, et al.                                                               
 1                                  I D E A  SETTLEMENT PROCESS 

 2           Pursuant  to  both  federal  and  state  law,  school  districts  are  required  to 

 3    provide  students  with  disabilities  a  free  and  appropriate  public  education. 

 4    School  districts  are  required  to  create  an  individualized  education  program 

 5    (“IEP”) for each student with a disability. 20 U.S.C. § 1414(d). Each such student 

 6    is  entitled  to  receive  an  IEP  that  is  individually  tailored  to  meet  the  student’s 

 7    specific  needs.  Each  school  district  has  a  Committee  on  Special  Education 

 8    (“CSE”) that is tasked with comprehensively evaluating each student to identify 

 9    the  student’s  individualized  special  education  needs  and  annual  goals.  Parents 

10    may  work  with  the  CSE  in  order  to  facilitate  a  school  placement  and  IEP  that 

11    satisfies  the  school  district  and  the  family.  If  a  parent  disagrees  with  the  CSE’s 

12    placement determination, the parent has the right to an Impartial Hearing. See 20 

13    U.S.C.  §  1415.  If,  however,  parents  choose  unilaterally  to  send  their  child  to 

14    private  school  without  completing  the  Impartial  Hearing  process,  the  parent 

15    does  not  have  a  right  to  receive  tuition  reimbursement  from  the  state  or  the 

16    school  district.  See  20  U.S.C.  §  1412.  In  any  case,  the  school  district  and  parents 

17    may  be  reimbursed  by  the  state  and  federal  government  for  any  special 




                                                      3 
       
      14‐3721‐cv(L)                                                                                     
      Montesa, et al. v. Schwartz, et al.                                                            
 1    education  placement  in  a  private  school  that  is  approved  by  the  CSE.  See  20 

 2    U.S.C. § 1411.   

 3           The Student‐Plaintiffs assert that over the past several years an increasing 

 4    number  of  students  purportedly  eligible  for  special  education  services  in  the 

 5    District have been placed in private religious schools for the ostensible purpose 

 6    of providing those students with required services under the IDEA. The Student‐

 7    Plaintiffs  allege  that  the  Board  Defendants  have  an  unwritten  agreement  with 

 8    Hasidic parents by which any Hasidic student who is eligible for an IEP will be 

 9    placed  in  a  religious  school  if  the  Hasidic  parents  simply  write  a  letter  to  the 

10    Board  disagreeing  with  the  public  school  CSE  placement  and  requesting  a 

11    private school placement.2 The Board Defendants then pass a private placement 

12    resolution  in  lieu  of  an  Impartial  Hearing  and  reimburse  the  parents  for  the 

13    tuition of the private placement. Because the IDEA settlements occur prior to the 

14    Impartial  Hearing,  the  district  is  not  statutorily  entitled  to  reimbursement  from 

15    the  state  or  federal  government.  The  Student‐Plaintiffs  allege  that  the  Board 

16    Defendants  knew  or  should  have  known  before  affirming  the  IDEA  settlement 

                                                    
      2  The  Student‐Plaintiffs  allege  that  the  placements  occurred  at  three  ethnically, 

      racially,  and  religiously  homogenous  schools:  Rockland  Institute  for  Special 
      Education, Kiryas Joel (an out of District public school with a substantial Hasidic 
      student population), and Hebrew Academy for Special Children. 
                                                     4 
       
      14‐3721‐cv(L)                                                                                  
      Montesa, et al. v. Schwartz, et al.                                                         
 1    agreements that appropriate non‐religious school placements were available and 

 2    were or would have been proposed by the CSE. The Student‐Plaintiffs allege that 

 3    by  manipulating  the  IDEA  settlement  process,  the  Board  Defendants  diverted 

 4    funds away from the public schools in the District and into the Hasidic religious 

 5    institutions. 

 6           In the spring of 2010, the Office of Special Education of the New York State 

 7    Education Department (“NYSED”) conducted a monitoring review to ensure that 

 8    the  District’s  policies,  procedures,  and  practices  regarding  the  placements  of 

 9    students  with  disabilities  were  consistent  with  the  requirements  of  federal  and 

10    state  laws  and  regulations.  NYSED  determined  that  the  District  had  violated  a 

11    number  of  regulations  and  had  engaged  in  a  practice  of  placing  students  with 

12    disabilities  in  private  schools  when  appropriate  placements  were  available  in 

13    public  facilities.  NYSED  ordered  the  District  to  take  remedial  action  that 

14    included  ordering  the  CSE  to  re‐evaluate  and  revise  the  placement 

15    recommendations of the students placed in private schools that lacked the proper 

16    documentation. 

17           In February 2012, after NYSED conducted a follow‐up monitoring review 

18    of  the  District’s  private  school  special  education  placements  to  ensure  that  the 



                                                   5 
       
      14‐3721‐cv(L)                                                                                 
      Montesa, et al. v. Schwartz, et al.                                                        
 1    deficient  practices  had  been  successfully  changed,  NYSED  determined  that  the 

 2    District had failed to implement the recommended changes. As a result, NYSED 

 3    withheld reimbursement, thereby costing the District millions of dollars.  

 4                                  REAL ESTATE TRANSACTIONS  

 5           In  April  2009,  the  School  Board  closed  Colton  Elementary  School.  The 

 6    School  Board  then  leased  Colton  to  the  Hebrew  Academy  for  Special  Children 

 7    (“HASC”) and Congregation Basi Malka, a synagogue, for a period of five years. 

 8    For three of those five years, the School Board allegedly did not increase the rent 

 9    and repeatedly allowed HASC to pay rent late.3 In preparing to sell the property, 

10    the  School  Board  hired  Valuation  Plus,  Inc.  to  appraise  Colton.  Valuation  Plus 

11    valued  the  property  at  $6.6  million.  The  Town  of  Ramapo  Real  Property 

12    Assessment  lists  Colton’s  market  value  at  just  under  $12  million.  On  May  25, 

13    2011,  the  School  Board  agreed  to  sell  Colton  to  HASC  and  Bais  Malka  for  $6.6 

14    million. 

15           In April 2009, the School Board also closed the Hillcrest School and hired 

16    Valuation Plus, Inc., to appraise the property. Valuation Plus appraised Hillcrest 

17    at $5.9 million. After issuing a Request for Proposals and receiving a number of 

                                                    
      3  The Student‐Plaintiffs concede that the tenants eventually paid the District all of 
      the back rent that they owed.  
                                                     6 
       
      14‐3721‐cv(L)                                                                                   
      Montesa, et al. v. Schwartz, et al.                                                          
 1    bids from local Hasidic institutions, the School Board received a second appraisal 

 2    from  Appraisal  Group  International  that  valued  Hillcrest  at  $3.24  million.  The 

 3    Town  of  Clarkstown  estimated  Hillcrest’s  value  at  $11  million,  and  a  separate 

 4    third‐party appraiser valued the property at $13.9 million. The District accepted 

 5    Congregation  Yeshiva  Avir  Yakov’s  $3.1  million  bid.  On  August  31,  2010,  the 

 6    New  York  State  Commissioner  of  Education  prohibited  the  sale  from  closing, 

 7    and  the  Congregation  began  leasing  the  property  instead.  On  June  6,  2011,  the 

 8    Commissioner officially set aside the sale.  

 9                                      TEXTBOOK PURCHASES 

10           Beginning  in  2011,  the  Student‐Plaintiffs  allege,  the  Board  Defendants 

11    ordered or condoned the ordering of non‐secular books that reflected traditional 

12    values  and  stories  rooted  in  the  Jewish  tradition.  The  books  include  titles  that 

13    contain obvious Jewish themes such as: I Keep Kosher, Let’s Go to Shul!, and Why 

14    Weren’t  You  Zisha  and  Other  Stories.  The  Board  Defendants  then  loaned  these 

15    books to students attending local yeshivas.  

16                              THE LAWYER: ALBERT D’AGOSTINO 

17           In November 2009, the School Board replaced its previous general counsel 

18    with  Albert  D’Agostino.  D’Agostino  previously  gained  a  reputation  for 



                                                   7 
       
      14‐3721‐cv(L)                                                                               
      Montesa, et al. v. Schwartz, et al.                                                      
 1    representing  the  Lawrence  Union  Free  School  District’s  Board  of  Education, 

 2    which  has  political  and demographic  traits  similar  to  those of  the  East  Ramapo 

 3    School  District.  The  majority  of  board  members  on  the  Lawrence  Board  of 

 4    Education are alleged to have been practitioners of the Orthodox Jewish religion, 

 5    whose children attended private yeshivas. The Student‐Plaintiffs allege that, both 

 6    in  this  case  and  in  the  Lawrence  School  District,  D’Agostino  devised  an  IDEA 

 7    settlement scheme in order to divert public money into private religious schools. 

 8    Upon  commencing  work  in  East  Ramapo,  D’Agostino  is  alleged  to  have  billed 

 9    the District at a significantly higher hourly rate than the School Board’s previous 

10    counsel.  According  to  the  plaintiff’s  Complaint,  at  School  Board  meetings 

11    D’Agostino  has  exhibited  an  extremely  combative  and  alienating  style  that  has 

12    offended  and  antagonized  the  community  members  who  are  opposed  to  the 

13    School Board’s actions.  

14        II.      PROCEDURAL HISTORY 

15              Three groups of plaintiffs brought the underlying lawsuit: (1) the Student‐

16    Plaintiffs,  (2)  former  students,  and  (3)  taxpayer  plaintiffs.  These  plaintiffs 

17    collectively  sued  four  groups  of  defendants:  current  school  board  members, 




                                                 8 
       
      14‐3721‐cv(L)                                                                                        
      Montesa, et al. v. Schwartz, et al.                                                               
 1    former  school  board  members,  the  school  board’s  lawyer  Albert  D’Agostino,4 

 2    and the East Ramapo School District.5  

 3           The  underlying  lawsuit  asserted  ten  different  claims,  alleging  various 

 4    violations of common law, state statutes, federal statutes, and the United States 

 5    Constitution.  The  district  court  dismissed,  for  failure  to  state  a  claim,  all  of  the 

 6    claims except those asserting violations of the Establishment Clause.6 The district 

 7    court also dismissed all of the former students’ claims for lack of standing. The 

 8    remaining  plaintiffs  amended  their  complaint  alleging  under  42  U.S.C.  § 1983 

 9    that the Defendants collectively promoted the Hasidic Jewish faith in violation of 

10    the First Amendment by (1) systematically funding Hasidic schools with public 

11    monies through the manipulation of the IDEA settlement process, (2) providing 

12    preferential  treatment  to  Hasidic  institutions  when  they  attempted  to  sell  and 

13    lease  two  school  buildings,  and  (3)  buying  religious  books  with  public  money 




                                                    
      4   The  Student‐Plaintiffs  do  not  bring  claims  against  D’Agostino  with  respect  to 
      the religious textbook purchases.  
      5  The  plaintiffs  originally  brought  the  underlying  suit  on  behalf  of  the  East 

      Ramapo School District; due to the nature of the claims, however, the magistrate 
      judge ordered the District to intervene on behalf of the defendants.  
      6  The district  court  initially  allowed  the New  York  state law claim for unlawful 

      gift of public funds to move forward but later dismissed this claim as well.  
                                                     9 
       
      14‐3721‐cv(L)                                                                                    
      Montesa, et al. v. Schwartz, et al.                                                           
 1    and  loaning  the  books  to  religious  schools.  The  plaintiffs  seek  an  injunction, 

 2    monetary damages, and attorneys’ fees.  

 3           Responding  to  the  Amended  Complaint,  the  defendants  then  collectively 

 4    moved  for  judgment  on  the  pleadings,  asserting,  among  other  things,  that  they 

 5    were entitled to absolute and qualified immunity and that the Student‐Plaintiffs 

 6    lacked  standing.  The  district  court  determined  that  the  defendants  were  not 

 7    entitled  to  either  absolute  or  qualified  immunity  and  that  the  Student‐Plaintiffs 

 8    had  standing.  The  district  court  also  dismissed  all  of  the  plaintiffs’  §  1983 

 9    Establishment  Clause  claims  for  equitable  relief  against  all  the  former  Board 

10    Defendants  because  those  defendants  were  no  longer  on  the  Board  and  an 

11    equitable judgment against them could not redress any of the plaintiffs’ injuries.7 

12    In  addition,  the  district  court  dismissed  the  Taxpayer‐Plaintiffs’  claims  for 

13    damages,  determining  that  the  Taxpayer‐Plaintiffs  could  only  be  entitled  to 

14    declaratory  and  injunctive  relief.  The  Taxpayer‐Plaintiffs  are  not  a  party  to  this 

15    interlocutory  appeal,  their  claims  are  not  before  us,  and  their  suit  is  currently 

16    proceeding in the district court.    

                                                    
      7  The  district  court  also  dismissed  the  Student‐Plaintiffs’  claims  against  former 

      board  member  Nathan  Rothschild  for  the  claims  relating  to  the  Colton  School 
      transaction and the religious book purchases because he was not on the board at 
      the time these transactions had taken place.  
                                                     10 
       
      14‐3721‐cv(L)                                                                                     
      Montesa, et al. v. Schwartz, et al.                                                            
 1           The  district  court  certified  to  this  court  for  interlocutory  appeal  under  28 

 2    U.S.C. § 1292(b) its decision that the Student‐Plaintiffs had standing to bring an 

 3    Establishment  Clause  claim.  We  granted  the  Defendants’  petition  for 

 4    interlocutory  appeal  to  address  two  issues:  whether  the  Student‐Plaintiffs  have 

 5    standing  and  whether  the  Defendants  are  protected  by  absolute  or  qualified 

 6    immunity. Because we conclude that the Student‐Plaintiffs do not have standing 

 7    to pursue their claims under the circumstances of this case, we address only the 

 8    standing issue.  

 9        III.   DISCUSSION 

10           The Student‐Plaintiffs allege that the Defendants’ unconstitutional actions 

11    contributed to the defunding of the public school system, which in turn injured 

12    the  Student‐Plaintiffs  by  depriving  them  of  educational  opportunities  and  by 

13    damaging their psychological and mental well‐being. For the reasons that follow 

14    we  hold  that  the  Student‐Plaintiffs  lack  standing  to  assert  their  Establishment 

15    Clause claims because they are only indirectly affected by the conduct alleged to 

16    violate the Establishment Clause.  

17           We review de novo a district court’s decision regarding plaintiffs’ standing. 

18    Chabad Lubavitch of Litchfield Cty., Inc. v. Litchfield Historic Dist. Comm’n, 768 F.3d 



                                                   11 
       
      14‐3721‐cv(L)                                                                                     
      Montesa, et al. v. Schwartz, et al.                                                            
 1    183,  191  (2d  Cir.  2014).  At  the  pleading  stage,  we  “accept[]  all  well‐pleaded 

 2    allegations  in  the  complaint  as  true  and  draw[]  all  reasonable  inferences  in  the 

 3    plaintiff’s favor.” Bigio v. Coca–Cola Co., 675 F.3d 163, 169 (2d Cir. 2012) (internal 

 4    quotation and alteration omitted). In rebutting a motion to dismiss, “[t]he party 

 5    invoking  federal  jurisdiction  bears  the  burden  of  establishing”  the  elements  of 

 6    standing “with the manner and degree of evidence required.” Lujan v. Defenders 

 7    of Wildlife, 504 U.S. 555, 561 (1992). 

 8           Article III of the United States Constitution limits the jurisdiction of federal 

 9    courts  to  “Cases”  or  “Controversies.”  U.S.  CONST.  art.  III,  §  2.  The  purpose  of 

10    Article  III  is  to  limit  federal  judicial  power  “to  those  disputes  which  confine 

11    federal courts to a role consistent with a system of separated powers and which 

12    are  traditionally  thought  to  be  capable  of  resolution  through  the  judicial 

13    process.”  Valley  Forge  Christian  Coll.  v.  Ams.  United  For  Separation  of  Church  and 

14    State, Inc., 454 U.S. 464, 472 (1982) (quoting Flast v. Cohen, 392 U.S. 83, 97 (1968)). 

15    “One  element  of  the  case‐or‐controversy  requirement  is  that  plaintiffs  must 

16    establish that they have standing to sue.” Keepers, Inc. v. City of Milford, 807 F.3d 

17    24,  38  (2d  Cir.  2015)  (internal  quotation  omitted).  Three  elements  comprise  the 

18    “irreducible  constitutional  minimum,”  Lujan,  504  U.S.  at  560,  of  Article  III 



                                                   12 
       
      14‐3721‐cv(L)                                                                                     
      Montesa, et al. v. Schwartz, et al.                                                            
 1    standing:  “(1)  an  injury  in  fact,  (2)  a  sufficient  causal  connection  between  the 

 2    injury and the conduct complained of, and (3) a likel[ihood] that the injury will 

 3    be redressed by a favorable decision,” Susan B. Anthony List v. Driehaus, 134 S. Ct. 

 4    2334,  2341  (2014)  (internal  quotations  omitted).  To  be  sufficient  for  purposes  of 

 5    standing, an injury must be “an invasion of a legally protected interest which is 

 6    (a) concrete and particularized . . . and (b) actual or imminent, not conjectural or 

 7    hypothetical[.]” Lujan, 504 U.S. at 560 (internal quotations, citations, and footnote 

 8    omitted).  In  determining  standing,  we  focus  on  “the  party  seeking  to  invoke 

 9    federal  jurisdiction,  rather  than  the  justiciability  of  the  issue  at  stake  in  the 

10    litigation.” Fulani v. Bentsen, 35 F.3d 49, 51 (2d Cir. 1994).  

11           In addition to analyzing these standing requirements, we have “adverted 

12    to  a  ‘prudential’  branch  of  standing,”  Lexmark  Int’l,  Inc.  v.  Static  Control 

13    Components,  Inc.,  134  S.  Ct.  1377,  1386  (2014),  which  embodies  “judicially  self‐

14    imposed limits on the exercise of federal jurisdiction,” Elk Grove Unified Sch. Dist. 

15    v.  Newdow,  542  U.S.  1,  11  (2004)  (internal  quotation  omitted)  abrogated  on  other 

16    grounds by Lexmark, 134 S. Ct. at 1387. Prudential standing encompasses the rule 

17    against the adjudication of generalized grievances, the rule prohibiting plaintiffs 

18    from  asserting  the  rights  of  third  parties,  and  the  rule  barring  claims  that  fall 



                                                   13 
       
      14‐3721‐cv(L)                                                                                       
      Montesa, et al. v. Schwartz, et al.                                                              
 1    outside  “the  zone  of  interests  to  be  protected  or  regulated  by  the  statute  or 

 2    constitutional  guarantee  in  question.”  Valley  Forge,  454  U.S  at  474–75  (internal 

 3    quotation  omitted).  Although  characterized  as  “prudential,”  these  concerns 

 4    relate  to  the  elements  of  Article  III  standing.  See Lexmark,  134 S.  Ct. at  1387  n.3; 

 5    Lance v. Coffman, 549 U.S. 437, 439 (2007) (per curiam).  

 6           As  relevant  to  the  Student‐Plaintiffs’  claims  before  us,  the  First 

 7    Amendment  declares  that  “Congress  shall  make  no  law  respecting  an 

 8    establishment  of  religion.”  U.S.  CONST.  amend.  I.  This  mandate  has  been  made 

 9    “wholly  applicable  to  the  States  by  the  Fourteenth  Amendment.”  Sch.  Dist.  of 

10    Abington  Tp.,  Pa.  v.  Schempp,  374  U.S.  203,  215  (1963)).  Litigants  asserting  an 

11    Establishment Clause claim against a State or municipal defendant must, like all 

12    civil litigants, demonstrate standing. See Sullivan v. Syracuse Hous. Auth., 962 F.2d 

13    1101, 1107 (2d Cir. 1992). Our jurisprudence has developed three distinct theories 

14    of  standing  entitling  an  individual  to  pursue  a  claim  that  the  Establishment 

15    Clause has been violated: (1) taxpayer, (2) direct harm, and (3) denial of benefits. 

16    Ariz. Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 129–30 (2011). These three 

17    theories  evolved  out  of  the  unique  context  in  which  plaintiffs  bring 

18    Establishment  Clause  claims  and  have  come  into  existence  because 



                                                    14 
       
      14‐3721‐cv(L)                                                                                  
      Montesa, et al. v. Schwartz, et al.                                                         
 1    Establishment  Clause  injuries,  by  their  nature,  can  be  “particularly  elusive.” 

 2    Saladin  v.  City  Milledgeville,  812  F.2d  687,  691  (11th  Cir.  1987).  The 

 3    unconstitutional promotion of religion often injures no particular individual any 

 4    more than any other individual. That is, unlike most litigated injuries, the harm 

 5    is  often  inherently  generalized.  See  Valley  Forge,  454  U.S.  at  475.  Thus,  these 

 6    specific theories of standing developed in response to the concerns that gave rise 

 7    to  our  prudential  standing  jurisprudence,  and  they  have  evolved  to  allow  only 

 8    particular types of Establishment Clause injuries to be adjudicated.  

 9           Here,  the  Student‐Plaintiffs’  sole  argument  is  that  they  have  standing 

10    under  a  direct  exposure  theory  to  assert  that  the  Defendants  violated  the 

11    Establishment  Clause  and  directly  injured  them.8  Altman  v.  Bedford  Cent.  Sch. 

12    Dist., 245 F.3d 49, 72 (2d Cir. 2001) (“[S]tanding to assert an Establishment Clause 

13    claim may rest . . . on the plaintiff’s direct exposure to the challenged activity.”). 

14    We  therefore  address  only  whether  the  Student‐Plaintiffs  have  sufficiently 




                                                    
      8 The term “direct exposure” arises out of our jurisprudence construing the direct 

      harm theory of standing under the Establishment Clause, and our use of the term 
      “direct exposure” here includes all theories of direct harm. See Altman v. Bedford 
      Cent. Sch. Dist., 245 F.3d 49, 72 (2d Cir. 2001).  
                                                     15 
       
      14‐3721‐cv(L)                                                                                      
      Montesa, et al. v. Schwartz, et al.                                                             
 1    pleaded  a  basis  demonstrating  their  direct  exposure  to  the  unconstitutional 

 2    establishment of religion.9  

 3            In order to establish direct exposure standing, the Student‐Plaintiffs must 

 4    allege  that  they  are  “directly  affected  by  the  laws  and  practices  against  which 

 5    their  complaints  are  directed.”  Schempp,  374  U.S  at  224  n.9.  In  delineating 

 6    between  a  direct  effect  and  an  indirect  effect  of  a  challenged  governmental  act, 

 7    i.e.  the  directness  of  a  plaintiff’s  injury,  we  are  guided  by  our  Establishment 

 8    Clause  jurisprudence.  A  review  of  our  precedent  reveals  that  direct  exposure 

 9    cases  tend  to  occur  in  two  different  contexts:  1)  the  plaintiff  is  exposed  to  and 

10    affected by a law that on its face establishes religion (“religious law” cases) or 2) 

11    the  plaintiff  is  exposed  to  and  affected  by  a  religious  expression  or  message 

12    sponsored  or  promoted  by  the  government,  (“expression”  cases).10  Under  the 


                                                    
      9  As  noted  above,  the  plaintiffs  who  have  asserted  standing  as  taxpayers  are 

      proceeding  in  the  district  court  to  advance  their  Establishment  Clause  claims. 
      The  Student‐Plaintiffs  are  not  among  the  taxpayers  group  that  is  continuing  to 
      challenge  the  constitutionality  of  the  Defendants’  actions.  If  the  taxpayer 
      plaintiffs succeed in proving their claims, they will be entitled to an injunction. In 
      this respect, we note that the primary difference between the Student‐Plaintiffs’ 
      claims and the taxpayer claims is that, by structuring their claims under a direct 
      exposure theory, the Student‐Plaintiffs are not limited to injunctive relief and are 
      able to seek damages.   
      10  Although  many  of  the  “religious  law”  cases  do  not  use  the  term  “direct 

      exposure,” these cases are similar to the “expression” cases in that both types of 
                                                     16 
       
      14‐3721‐cv(L)                                                                                                                                       
      Montesa, et al. v. Schwartz, et al.                                                                                                              
 1    religious law line of cases, a religious law’s prohibition or mandate is grounded 

 2    in or at least significantly influenced by a “religious” tenet or principle (e.g., the 

 3    sinfulness  of  consuming  alcohol)  and  directly  and  immediately  injures  the 

 4    plaintiff’s economic well‐being.11 See Larkin v. Grendel’s Den, Inc., 459 U.S. 116, 118 

 5    (1982)  (plaintiff  was  denied  a  liquor  license  because  of  store’s  proximity  to  a 

 6    church, thus resulting in economic loss); Torcaso v. Watkins, 367 U.S. 488, 489–90 

 7    (1961)  (plaintiff  was  prohibited  from  holding  office  in  Maryland  because  he 

 8    refused to swear that he believed in God); Two Guys From Harrison‐Allentown, Inc. 

 9    v. McGinely, 366 U.S. 582, 592 (1961) (plaintiff was prosecuted for violating blue 

10    laws and was prohibited from selling goods on Sunday). Under these cases, the 

                                                                                                                                                        
      cases  involve  plaintiffs  being  confronted  directly  by  the  challenged  action—
      either religion‐infused laws or religious messages. 
      11  To  the  extent  that  the  Defendants  argue  the  Student‐Plaintiffs  lack  standing 

      because their injury is not religious in nature, see Smith v. Jefferson Cty. Bd. of Sch. 
      Comm’rs., 641 F.3d 197 (6th Cir. 2001) (en banc), we note that standing to assert a 
      violation  of  the  Establishment  Clause  is  broader  than  standing  with  respect  to 
      Free Exercise Clause claims. See Schempp, 374 U.S. at 224 n.9; Altman, 245 F.3d at 
      72. Importantly, unlike claims under the Free Exercise Clause, nonreligious and 
      economic  injuries  are  sufficient  to  establish  standing  under  the  Establishment 
      Clause.  See  McGowan  v.  State  of  Maryland,  366  U.S.  420,  430  (1961)  (recognizing 
      standing  for  an  Establishment  Clause  claim  where  the  “[a]ppellants . . . 
      concededly  have  suffered  direct  economic  injury”).  We  therefore  discern  no 
      requirement  that  an  Establishment  Clause  injury  must  implicate  a  plaintiff’s 
      religious sensibilities in order for a plaintiff to establish standing to assert such a 
      claim. 

                                                                            17 
       
      14‐3721‐cv(L)                                                                                        
      Montesa, et al. v. Schwartz, et al.                                                               
 1    plaintiffs  challenged  a  facially  religious  law  that  was  causing  personalized 

 2    economic  harm.  See  McGowan  v.  State  of  Maryland.,  366  U.S.  420,  430–31  (1961) 

 3    (“Appellants  here  concededly  have  suffered  direct  economic  injury,  allegedly 

 4    due  to  the  imposition  on  them  of  the  tenets  of  the  Christian  religion.  We  find 

 5    that, in these circumstances, these appellants have standing to complain that the 

 6    statutes are laws respecting an establishment of religion.”). 

 7           In “expression” cases, by comparison, the plaintiff’s injury is not economic. 

 8    The injury often occurs when a plaintiff comes into contact with, or is exposed to, 

 9    a government‐promoted expression of religion. These exposures usually occur in 

10    public  spaces,  see  Van  Orden  v.  Perry,  545  U.S.  677,  682  (2005)  (plurality  op.) 

11    (plaintiff  challenging  a  display  of  the  Ten  Commandments  outside  the  Texas 

12    State  Capitol),  or  in  public  schools,  see  Engel  v.  Vitale,  370  U.S.  421,  423  (1962) 

13    (plaintiff challenging a state program of daily classroom prayer). The injury in an 

14    “expression”  case  can  be  difficult  to  distill  because  the  basis  for  the  injury  is 

15    simply  exposure  to  a  state‐sponsored  religious  message.  Cooper  v.  U.S.  Postal 

16    Service, 577 F.3d 479, 489 (2d Cir. 2009) (“Standing is often a tough question in the 

17    Establishment Clause context, where the injuries alleged are to the feelings alone. 

18    This  is  often  the  case  in  religious  display  cases  where  the  fact  of  exposure 



                                                     18 
       
      14‐3721‐cv(L)                                                                                    
      Montesa, et al. v. Schwartz, et al.                                                           
 1    becomes  the  basis  for  injury  and  jurisdiction.”).  Because  this  injury  is  often 

 2    elusive, the  connection  between  the  plaintiff  and the  challenged  action—i.e.  the 

 3    “exposure”—must  be  direct  and  immediate  in  order  to  satisfy  the  requirement 

 4    that the plaintiff have a “direct and personal stake in the controversy.” Sullivan, 

 5    962 F.2d at 1107.  

 6           Synthesizing these several types of cases, we can conclude that a plaintiff 

 7    will have direct exposure standing in at least the following circumstances: when 

 8    (1)  a  plaintiff  is  personally  constrained  or  otherwise  subject  to  control  under  a 

 9    governmental  policy,  regulation,  or  statute  grounded  in  a  “religious”  tenet  or 

10    principle  (e.g.,  a  statute  that  directly  precludes  plaintiff  from  conducting 

11    business  on  Sunday);  or  (2)  a  plaintiff  is  personally  confronted  with  a 

12    government‐sponsored  religious  expression  that  directly  touches  the  plaintiff’s 

13    religious  or  non‐religious  sensibilities.  In  both  situations,  it  is  a  plaintiff’s 

14    interaction  with  or  exposure  to  the  religious  object  of  the  challenged 

15    governmental  action  that  gives  rise  to  the  injury.  Thus,  a  plaintiff  is  “directly 

16    affected,”  Schempp,  374  U.S  at  224  n.9,  as  opposed  to  indirectly  affected,  by  an 

17    unconstitutional  governmental  action  when  a  plaintiff’s  injury  arises  out  of 

18    plaintiff’s  immediate  and  personal  confrontation  with  the  object  of  that 



                                                   19 
       
      14‐3721‐cv(L)                                                                                  
      Montesa, et al. v. Schwartz, et al.                                                         
 1    governmental  action—most  commonly  a  government‐sponsored  religious 

 2    expression  or  a  governmental  policy,  statute,  or  regulation  grounded  in  a 

 3    “religious” tenet or principle.  

 4           The  Student‐Plaintiffs  argue  that  their  claims  fall  within  the  direct 

 5    exposure  line  of  cases  because  they  are  “directly  affected”  by  the  Defendants’ 

 6    unconstitutional  acts.  Schempp,  374  U.S  at  224  n.9.  They  contend  that  the 

 7    unconstitutional  IDEA  settlement  payments  reduce  the  size  of  the  District’s 

 8    budget,  which  directly  affects  the  quality  of  the  education  they  receive.12 

 9    Specifically,  the  Student‐Plaintiffs  allege  that  in  “order  to  fund  their 

10    unconstitutional  diversion  of  public  resources  to  the  yeshivas  and  religious 

11    education,  the  Defendants  have  significantly  cut  spending  on  programs 

12    fundamental to the operation of the public schools,” Joint App’x at 1081, and that 

13    the  Defendants  have  decreased  the  number  of  “advanced  classes,  [Board  of 


                                                    
      12  We  are  skeptical  that  the  Student‐Plaintiffs  have  alleged  a  causal  connection 

      between  the  real  estate  transactions  or  the  religious  book  purchases  and  their 
      educational  injury  because  the  real  estate  sales  were  never  finalized  and  the 
      religious  book  purchases  had  a  de  minimis  effect  on  the  District’s  budget. 
      Regardless,  our  analysis  of  the  Student‐Plaintiffs’  standing  in  relation  to  their 
      IDEA  Settlement  claims  applies  with  equal  force  to  the  real  estate  transactions 
      and religious book purchases because, to the extent that these actions affect the 
      District’s  budget,  the  relationship  between  the  District’s  budget  and  the 
      educational injury is the same. 
                                                     20 
       
      14‐3721‐cv(L)                                                                                   
      Montesa, et al. v. Schwartz, et al.                                                          
 1    Cooperative Educational Services] programs, teachers, and guidance counselors” 

 2    available  to  the  Student‐Plaintiffs,  id.  at  1073.  Additionally,  Defendants  are 

 3    alleged  to  have “eliminated all  assistant  principals[;]  []  extracurricular  activities 

 4    [,] such as art and music[;] and the Students with Interrupted Formal Education 

 5    (SIFE)  program,  which  ensure[s]  that  immigrant  students  achieve  their  full 

 6    potential  []  and  do  not  significantly  lag  behind  their  peers.”  Id.  In  sum,  the 

 7    Student‐Plaintiffs  allege  that  in  order  unconstitutionally  to  fund  religious 

 8    education  the  Defendants  have  defunded  the  educational  services  upon  which 

 9    the Student‐Plaintiffs rely. As a result of this transfer of resources, authorized or 

10    promoted by the Defendants, the Student‐Plaintiffs have “performed below their 

11    peers  in  state‐mandated  academic  examinations,”  id.  at  1075,  and  “are 

12    experiencing  academic  harm  and  will  continue  to  experience  harm  to  their 

13    academic careers,” id. at 1033.  

14           We  are  presented  here  with  a  novel  theory  of  liability  that  the  Student‐

15    Plaintiffs  seek  to  couch  in  terms  of  an  Establishment  Clause  violation.  The 

16    allegations of injury in this case, however, preclude their fitting within the type 

17    of  “direct  exposure”  injury  that  our  jurisprudence  has  heretofore  regarded  as 

18    flowing  from  an  Establishment  Clause  violation.  The  Student‐Plaintiffs  are 



                                                  21 
       
      14‐3721‐cv(L)                                                                                     
      Montesa, et al. v. Schwartz, et al.                                                            
 1    neither  alleging  that  they  are  subject  to  a  religiously  infused  law  that  prohibits 

 2    them from learning, see Epperson v. Arkansas, 393 U.S. 97, 100 (1968), nor alleging 

 3    that they are confronted by a government‐sponsored religious message, see Engel, 

 4    370 U.S. at 423.  The Student‐Plaintiffs lack standing because they do not allege 

 5    that their injuries were caused by a personal exposure to and confrontation with 

 6    the  object  of  the  governmental  action  they  challenge—the  alleged  IDEA 

 7    settlement scheme.   

 8           Instead,  as  described  above,  the  Student‐Plaintiffs  allege  that  they  were 

 9    deprived  of  educational  services  because  public  funds,  which  otherwise  would 

10    have  been  available  to  them,  were  diverted  to  an  unconstitutional  purpose. 

11    Contrary to their assertion the Student‐Plaintiffs have not been “directly affected” 

12    by the payment of the IDEA settlements in support of religious institutions; they 

13    have only been indirectly affected. Schempp, 374 U.S at 224 n.9 (emphasis added). 

14    This is so because the alleged harm—the deprivation of educational services—is 

15    merely incidental to the IDEA Settlement disbursements themselves.  It does not 

16    arise out of the Student‐Plaintiffs’ personal interaction with the IDEA Settlement 

17    process.  The  Student‐Plaintiffs’  injury  is  too  far  removed,  too  attenuated,  from 

18    the alleged unconstitutional component of the act of funneling public monies to 



                                                   22 
       
      14‐3721‐cv(L)                                                                                    
      Montesa, et al. v. Schwartz, et al.                                                           
 1    support  the  advancement  of  Orthodox  Hasidic  Jewish  schools  to  constitute  the 

 2    type  of  injury  cognizable  and  compensable  as  the  result  of  an  Establishment 

 3    Clause  violation.  We  hold,  therefore,  that  the  Student‐Plaintiffs  do  not  have 

 4    standing to assert an Establishment Clause violation.  

 5           We have not found a case, and the Student‐Plaintiffs do not point to one, 

 6    where  an  appeals  court  has  recognized  their  theory  of  direct  exposure—where 

 7    the  plaintiffs’  exposure  is  the  loss  of  a  favored  governmental  service  or  benefit 

 8    caused,  in  part,  by  a  diversion  of  public  resources  away  from  such  service  or 

 9    benefit  to  support  a  preferred  religion.  This  is  unsurprising.  The  Student‐

10    Plaintiffs’ injury arises out of being enmeshed in an underfunded school system, 

11    not  out  of  being  directly  exposed  to  the  alleged  unconstitutional  IDEA 

12    Settlements themselves. An alleged causal connection between the underfunding 

13    of  the  school  district’s  budget  and  the  alleged  unconstitutional  expenditures  is 

14    insufficient to give rise to a direct injury. To hold otherwise would impermissibly 

15    expand the concept of direct exposure to include injuries that are unrelated to the 

16    challenged  governmental  act  but  which  flow  in  fact  from  a  government’s 




                                                   23 
       
     14‐3721‐cv(L)                                                                                   
     Montesa, et al. v. Schwartz, et al.                                                          
1    decision  to  fund  one  program  or  service  at  the  expense  of  another.13  This  is  a 

2    theory of indirect injury and recognizing it would allow plaintiffs who are only 

3    incidentally  affected  by  a  challenged  governmental  expenditure  to  assert 

4    Establishment  Clause  claims.  14  Viewing  this  injury  as  a  direct  exposure  to  an 

5    Establishment  Clause  violation  is  foreclosed  by  our  jurisprudence.  See  Schempp, 

6    374 U.S at 224 n.9; Winn, 563 U.S. at 142.  

7           We fully recognize that the Student‐Plaintiffs are not disinterested parties; 

8    they  undoubtedly  have  an  interest  in  how  the  District  allocates  its  funds.  Their 

                                                   
     13  Similarly,  if  we  were  to  recognize  that  the  Student‐Plaintiffs  have  direct 

     exposure standing here, then there would be little need for separate and distinct 
     standing requirements for taxpayers, see Winn, 563 U.S. at 142 (explaining that a 
     plaintiff  must  pay  taxes  and  challenge  a  budgetary  expenditure  in  order  to 
     establish  taxpayer  standing),  because  essentially  all  individuals,  regardless  of 
     whether they pay taxes, are affected by changes in the government’s budget and 
     would  therefore  have  standing  to  challenge  any  government  expenditure—a 
     result  eschewed  by  our  standing  jurisprudence,  see  e.g.,  Altman,  245  F.3d  at  74 
     (rejecting  the  view  that  an  act  committed  by  a  paid  municipal  employee 
     constitutes an expenditure for purposes of conferring taxpayer standing because 
     “[n]early  all  governmental  activities  are  conducted  or  overseen  by  employees 
     whose  salaries  are  funded  by  tax  dollars”  such  that  conferring  “taxpayer 
     standing on  such  a  basis  would  allow  any  municipal  taxpayer  to  challenge 
     virtually any governmental action at any time”). 
     14  The  district  court’s  previous  ruling  in  this  case  dismissing  the  Student‐

     Plaintiffs’  Establishment  Clause  claims  for  lack  of  standing  to  challenge  the 
     School  Board’s  administration  of  Title  I  and  Title  III  programs  at  religious 
     schools  because  the  Student‐Plaintiffs  were  not  directly  exposed  to  the  alleged 
     unconstitutional Title I and Title III contracts is consistent with our analysis and 
     articulation of the direct injury requirement.  
                                                    24 
      
     14‐3721‐cv(L)                                                                                   
     Montesa, et al. v. Schwartz, et al.                                                          
1    interest, however, is similar to that of any other individual who is affected by the 

2    District’s budget, regardless of whether that person is an employee, a student, a 

3    vendor, a taxpayer, or a citizen. Because the Student‐Plaintiffs’ theory of injury is 

4    premised  on  the  allegations  that  reducing  the  funds  available  to  meet  the 

5    District’s budget affects them as beneficiaries of the budget, the Student‐Plaintiffs 

6    have suffered an injury that is common to all individuals who are affected by the 

7    budget.15  


                                                   
     15  Our  dissenting  colleague  contends  that  the  Student‐Plaintiffs  are 

     distinguishable  from  other  beneficiaries  of  the  District’s  budget  because  as 
     students  in  the  District’s  schools  “they  are  entitled  to  have  the  diverted  funds 
     spent  on  their  educations.”  Diss.  Op.  at  7.  The  dissent,  however,  cites  no 
     authority for this proposition. While the dissent correctly points out that the New 
     York State Constitution requires the state to provide students with a sound basic 
     education, id. at 7 n.3, this alone does not entitle the Student‐Plaintiffs to have the 
     IDEA  reimbursement  funds  or  other  diverted  funds  spent  specifically  on  their 
     educations.  Moreover,  there  is  no  free‐standing  federal  constitutional  right  to  a 
     public  education  that  entitles  the  Student‐Plaintiffs  to  a  minimum  level  of 
     educational  services  such  that  the  deprivation  of  those  services  creates  a 
     cognizable injury. See Plyler v. Doe, 457 U.S. 202, 221 (1982) (“Public education is 
     not a ‘right’ granted to individuals by the Constitution.”). Although the Student‐
     Plaintiffs “identify the educational programs and resources formerly provided at 
     their schools which are now unfunded,” Diss. Op. at 7, this situation only reflects 
     how  the  IDEA  Settlements  affect  the  District’s  budget  and,  then,  how  those 
     changes  in  the  District’s  budget  affect  the  Student‐Plaintiffs.  It  is  precisely 
     because  the  Student‐Plaintiffs’  alleged  injury  arises  out  of  the  effects  that  the 
     IDEA  Settlements  have  on  the  District’s  budget,  and  not  out  of  the  effects  the 
     IDEA  Settlements  have  on  the  Student‐Plaintiffs  themselves,  that  make  the 
     Student‐Plaintiffs’ injury indirect. The Students‐Plaintiffs’ injury could be direct, 
                                                    25 
      
      14‐3721‐cv(L)                                                                                                                                       
      Montesa, et al. v. Schwartz, et al.                                                                                                              
 1               We  note  that  the  Student‐Plaintiffs’  claims,  as  pleaded,  are  not  that  the 

 2    students were directly exposed to a school system that is increasingly segregated 

 3    based on religion, in part because of the alleged IDEA settlement conspiracy. See 

 4    e.g.,  Southside  Fair  Hous.  Comm.  v.  City  of  New  York,  928  F.2d  1336,  1342  (2d  Cir. 

 5    1991)  (finding  sufficient,  for  standing  purposes,  allegations  that  the  plaintiffs’ 

 6    neighborhood “ha[d] become increasingly and substantially segregated on racial 

 7    and  religious  grounds,  with  a  large  proportion  of  the  Latino  and  African‐

 8    American  population  being  displaced  to  neighborhoods  outside  the  Area,”  as 

 9    “[t]hey  live[d]  in  the  very  neighborhood  where  the  disputed  land  sales  took 

10    place  and  claim[ed]  that  they  [were]  being  displaced  by  the  creation  of  an 

11    exclusive  white  Hasidic  enclave”).  The  Student‐Plaintiffs  have  abandoned  their 

12    Equal Protection claim and, other than in a passing reference to increasing school 

13    segregation,  they  do  not  assert  that  experiencing  a  segregated  school  system 

14    contributes  to  their  injury.  Nor  do  the  Student‐Plaintiffs  claim  that  they  have 

15    “standing on the ground that they have incurred a cost or been denied a benefit 


                                                                                                                                                        
      however, if their claim was that the underfunding of educational programs itself 
      was  an  unconstitutional  establishment  of  religion,  i.e.,  that  the  Defendants 
      decision  to  cancel  a  previously  offered  program  had  no  secular  purpose, 
      primarily  advanced  religion,  or  excessively  entangled  the  government  with 
      religious affairs. See Lemon v. Kurtzman, 403 U.S. 602, 612–13 (1971).   
                                                                            26 
       
      14‐3721‐cv(L)                                                                                     
      Montesa, et al. v. Schwartz, et al.                                                            
 1    on account of their religion.”  Winn, 563 U.S. at 130. The Student‐Plaintiffs claim 

 2    that  their injury arises  solely  out  of  the  District’s lack  of  funds  and  is  premised 

 3    solely on their enrollment in the District’s schools.16 This attenuated relationship 

 4    among  the  alleged  unconstitutional  expenditure,  the  District’s  budget,  and  the 

 5    Student‐Plaintiffs’  enrollment  in  the  District’s  schools  is  insufficient  to  confer 

 6    standing  because  the  alleged  unconstitutional  expenditure  has  an  effect  on  the 

 7    Student‐Plaintiffs’ education that is only indirectly and incidentally related to the 

 8    unconstitutionality of the expenditure.  

 9           For the reasons articulated above, we hold that the Student‐Plaintiffs lack 

10    standing  to  assert  an  Establishment  Clause  claim  against  the  Defendants.  It  is 

11    therefore unnecessary to decide whether the Defendants are entitled to absolute 

12    or qualified immunity because our decision with respect to standing renders this 




                                                    
      16 While we recognize that education “is not merely some governmental benefit 
      indistinguishable from other forms of social welfare legislation,” Plyler, 457 U.S. 
      at  221,  we  are  hesitant  to  recognize  the  Student‐Plaintiffs’  theory  of  liability—
      holding  individual  Board  Member  Defendants  responsible  for  damages  for 
      educational injuries caused by a lack of resources due to an Establishment Clause 
      violation. This theory attempts to remedy an injury that may be causally related, 
      but is not sufficiently connected, to the unconstitutional act or within the zone of 
      interests of the underlying constitutional prohibition. See Elk Grove, 542 U.S. at 12 
      (noting  “the  requirement  that  a  plaintiff’s  complaint  fall  within  the  zone  of 
      interests protected by the law invoked” (internal quotes omitted)).  
                                                     27 
       
     14‐3721‐cv(L)                                                                              
     Montesa, et al. v. Schwartz, et al.                                                     
1    issue moot.17 See Morris‐Hayes v. Bd. of Educ. Of Chester Union Free School Dist., 423 

2    F.3d 153, 159 (2d Cir. 2005) (finding it unnecessary to decide whether defendants 

3    were  entitled  to  qualified  immunity  when  the  court  dismissed  the  claims  on 

4    separate grounds).  

5         IV.   CONCLUSION 

6           We have considered the Student‐Plaintiffs’ remaining arguments and find 

7    them  to  be  without  merit.  We  REVERSE  the  district  court’s  decision  and 

8    REMAND  with  instructions  to  dismiss  the  Student‐Plaintiffs’  claims  against  all 

9    defendants.




                                                   
     17  To  be  clear,  we  make  no  determination  as  to  the  merits  of  the  Student‐
     Plaintiffs’ claims.  
                                                    28 
      
      14‐3721‐cv(L)                                                                                    
      Montesa, et al. v. Schwartz, et al.                                                           
 1    REISS, District Judge, dissenting: 

 2           The  majority  holds  that  Student‐Plaintiffs  fail  to  allege  standing  to  assert 

 3    42 U.S.C. § 1983 claims because they are only indirectly affected by Defendants’ 

 4    alleged  Establishment  Clause  violations.    I  respectfully  disagree,  and  would 

 5    affirm in part the district court’s decision.1  

 6           The  majority  cabins  Student‐Plaintiffs’  Establishment  Clause  claims  to  a 

 7    “direct  exposure  theory”  and,  for  that  reason,  addresses  “only  whether  the 

 8    Student‐Plaintiffs  have  sufficiently  pleaded  a  basis  demonstrating  their  direct 

 9    exposure  to  the  unconstitutional  establishment  of  religion.”    Maj.  Op.  at  15–16 

10    (footnote  omitted).    I  believe  Students‐Plaintiffs’  claims  are  broader  than  the 

11    majority’s  formulation,  and  that  the  Establishment  Clause  does  not  require 

12    “direct exposure” to the unconstitutional establishment of religion.  See Sch. Dist. 

13    of Abington Twp. v. Schempp, 374 U.S. 203, 221 (1963) (“The Establishment Clause, 

14    unlike  the  Free  Exercise  Clause,  does  not  depend  upon  any  showing  of  direct 

15    governmental  compulsion  and  is  violated  by  the  enactment  of  laws  which 

16    establish  an  official  religion  whether  those  laws  operate  directly  to  coerce  non‐


                                                    
      1  I  agree  with  the  majority  that  Student‐Plaintiffs  cannot  establish  standing  to 

      challenge real estate transactions that were not consummated or the provision of 
      a de minimus number of religious books. 
                                                     1 
       
      14‐3721‐cv(L)                                                                                      
      Montesa, et al. v. Schwartz, et al.                                                             
 1    observing  individuals  or  not.”).    At  the  pleadings  stage,  I  would  find  that 

 2    Student‐Plaintiffs  adequately  allege  they  are  “directly  affected  by  the . . . 

 3    practices against which their complaints are directed.”  Id. at 224 n.9. 

 4           Although  Student‐Plaintiffs  bear  the  burden  of  establishing  standing  as  a 

 5    jurisdictional requirement, “standing allegations need not be crafted with precise 

 6    detail,  nor  must  the  plaintiff  prove  his  allegations  of  injury.”    Baur  v.  Veneman, 

 7    352  F.3d  625,  631  (2d  Cir.  2003).    Indeed,  “general  factual  allegations  of  injury 

 8    resulting from the defendant’s conduct may suffice[.]”  Lujan v. Defs. of Wildlife, 

 9    504  U.S.  555,  561  (1992).    In  determining  standing,  we  must  “accept  []  all  well‐

10    pleaded  allegations  in  the  complaint  as  true  [and]  draw  []  all  reasonable 

11    inferences  in  the  plaintiff’s  favor.”    Chabad  Lubavitch  of  Litchfield  Cty.,  Inc.  v. 

12    Litchfield  Historic  Dist.  Comm’n,  768  F.3d  183,  191  (2d  Cir.  2014)  (alterations  in 

13    original and internal quotation marks omitted) (reversing and remanding district 

14    court’s dismissal of claims for lack of standing). 

15           The majority concludes that Student‐Plaintiffs fail to allege injuries that are 

16    sufficiently  direct  for  prudential  standing.    The  prudential  standing  doctrine  is 

17    “in some tension with [the Supreme Court’s] recent reaffirmation of the principle 

18    that a federal court’s obligation to hear and decide cases within its jurisdiction is 



                                                     2 
       
      14‐3721‐cv(L)                                                                                   
      Montesa, et al. v. Schwartz, et al.                                                          
 1    virtually unflagging.”  Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S. 

 2    Ct. 1377, 1386 (2014) (internal quotation marks omitted).  At the pleadings stage, 

 3    its requirements are neither stringent nor inflexible.  See Flast v. Cohen, 392 U.S. 

 4    83,  99,  101  (1968)  (observing  that  “[s]tanding  has  been  called  one  of  ‘the  most 

 5    amorphous  (concepts)  in  the  entire  domain  of  public  law[]’”  and  that  “the 

 6    emphasis  in  standing  problems  is  on  whether  the  party  invoking  federal  court 

 7    jurisdiction has ‘a personal stake in the outcome of the controversy,’ and whether 

 8    the  dispute  touches  upon  ‘the  legal  relations  of  parties  having  adverse  legal 

 9    interests[]’”)  (citation  and  footnote  omitted).    Prudential  standing  ensures  that 

10    Student‐Plaintiffs’  claims  “fall  within  the  zone  of  interests  to  be  protected  or 

11    regulated  by  the  statute  or  constitutional  guarantee  in  question[,]”  a  standard 

12    that, at least for pleading purposes, is satisfied here.  Valley Forge Christian Coll. v. 

13    Ams. United for Separation of Church & State, Inc., 454 U.S. 464, 475 (1982) (internal 

14    quotation marks omitted).   

15           “The  clearest  command  of  the  Establishment  Clause  is  that  one  religious 

16    denomination cannot be officially preferred over another.”  Larson v. Valente, 456 

17    U.S.  228,  244  (1982).    “Primary  among  those  evils”  against  which  the 

18    Establishment  Clause  guards  “have  been  sponsorship,  financial  support,  and 



                                                   3 
       
      14‐3721‐cv(L)                                                                                         
      Montesa, et al. v. Schwartz, et al.                                                                
 1    active involvement of the sovereign in religious activity.”  Comm. for Pub. Educ. & 

 2    Religious  Liberty  v.  Nyquist,  413  U.S.  756,  772  (1973)  (internal  quotation  marks 

 3    omitted).  “It is equally well established, however, that not every [practice] that 

 4    confers  an  ‘indirect,’  ‘remote,’  or  ‘incidental’  benefit  upon  religious  institutions 

 5    is,  for  that  reason  alone,  constitutionally  invalid.”    Id.  at  771.    For  this  reason, 

 6    Establishment  Clause  cases  are  fact  sensitive,2  often  requiring  courts  to  “sift[] 

 7    through  the  details[,]”  employ  “careful  judgment[,]”  and  draw  “fine 

 8    distinctions[.]”  Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 847‐48 

 9    (1995) (O’Connor, J., concurring).   

10           In  a  close  case  like  this  one,  we  should  hesitate  to  dismiss  Student‐

11    Plaintiffs’  constitutional  claims  based  on  the  application  of  “[s]ynthesiz[ed]” 

12    rules  that  emphasize  narrow  categories  of  “direct  exposure[.]”    Maj.  Op.  at  19.  

13    Establishment  Clause  jurisprudence  does  not  mandate  that  rigid  approach.    To 

14    the contrary, “[b]ecause standing in Establishment Clause cases can be shown in 

                                                    
      2 In Town of Greece v. Galloway, 134 S. Ct. 1811 (2014), the Supreme Court, which 

      was  sharply  divided  as  to  the  merits,  nonetheless  unanimously  agreed  that 
      whether  there  is  a  violation  of  the  Establishment  Clause  is  a  “fact‐sensitive” 
      inquiry.  134 S. Ct. at 1825 (plurality opinion); id. at 1838 (Breyer, J., dissenting) 
      (“As  we  all  recognize,  this  is  a  ‘fact‐sensitive’  case.”);  id.  at  1851  (Kagan,  J., 
      dissenting)  (“The  facts  here  matter  to  the  constitutional  issue;  indeed,  the 
      majority  itself  acknowledges  that  the  requisite  inquiry  [is]  a  ‘fact‐sensitive’ 
      one[.]”). 
                                                     4 
       
      14‐3721‐cv(L)                                                                                       
      Montesa, et al. v. Schwartz, et al.                                                              
 1    various ways,” Ariz. Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 145 (2011), 

 2    “[i]f  an  establishment  of  religion  is  alleged  to  cause  real  injury  to  particular 

 3    individuals,  the  federal  courts  may  adjudicate  the  matter.”    Id.    “Like  other 

 4    constitutional  provisions,  the  Establishment  Clause  acquires  substance  and 

 5    meaning  when  explained,  elaborated,  and  enforced  in  the  context  of  actual 

 6    disputes.”  Id.   

 7           This court’s decision in Altman v. Bedford Central School District, 245 F.3d 49 

 8    (2d  Cir.  2001)  imposes  no  greater  burden.    The  Altman  court  explained  that 

 9    “direct  exposure  to  the  challenged  activity”  is  only  one  basis  for  Establishment 

10    Clause standing, which, unlike the Free Exercise Clause, does not require “‘proof 

11    that  particular  religious  freedoms  are  infringed.’”    Altman,  245  F.3d  at  72 

12    (quoting Schempp, 374 U.S. at 224 n.9).  As an example of “direct exposure,” the 

13    Altman  court  pointed  to  “students  attending  a  public  school,  and  their  parents, 

14    hav[ing] standing to challenge a program of Bible reading in the school because 

15    they  are  ‘directly  affected  by  the  laws  and  practices  against  which  their 

16    complaints  are  directed[.]’”    Id.  (quoting  Schempp,  374  U.S.  at  224  n.9).    In  this 

17    dicta,  the  Altman  court  did  not  suggest  that  “direct  exposure”  required  the 

18    students  to  actually  be  exposed  to  Bible  reading.    Altman  thus  reflects  the 



                                                     5 
       
      14‐3721‐cv(L)                                                                                     
      Montesa, et al. v. Schwartz, et al.                                                            
 1    important  distinction  that  “a  violation  of  the  Free  Exercise  Clause  is  predicated 

 2    on coercion while the Establishment Clause violation need not be so attended.”  

 3    Schempp, 374 U.S. at 223.  For this same reason, a plaintiff’s ability to avoid direct 

 4    exposure is not a defense to an Establishment Clause violation.  See id. at 224‐25 

 5    (“[T]he fact that individual students may absent themselves [from Bible reading 

 6    in  school]  upon  parental  request[] . . .  furnishes  no  defense  to  a  claim  of 

 7    unconstitutionality under the Establishment Clause.”). 

 8           As the Altman court further recognized, the Establishment Clause does not 

 9    require personal confrontation with, or constraint by, religious tenets, practices, 

10    or  expressions;  it  requires  only  some  “direct  injury”  as  opposed  to  an 

11    “indefinite” injury indistinguishable from that suffered by the public at large: 

12    “[t]he  party  who  invokes  the  power  must  be  able  to  show,  not  only  that  the 

13    [practice]  is  invalid  but  that  he  has  sustained  or  is  immediately  in  danger  of 

14    sustaining some direct injury as a result of its enforcement, and not merely that he 

15    suffers in some indefinite way in common with people generally.” 

16    Altman,  245  F.3d  at  72  (quoting  Doremus  v.  Bd.  of  Educ.  of  Borough  of  Hawthorne, 

17    342 U.S. 429, 434 (1952)) (emphasis supplied).  




                                                    6 
       
      14‐3721‐cv(L)                                                                                 
      Montesa, et al. v. Schwartz, et al.                                                        
 1           In  this  case,  each  Student‐Plaintiff  attends  one  of  the  District’s  public 

 2    schools.  Collectively, they challenge Defendants’ alleged systematic diversion of 

 3    state and local taxes, federal funds, and grant monies in order to finance special 

 4    education  at  Yeshivas.    They  identify  the  educational  programs  and  resources 

 5    formerly  provided  at  their  schools  which  are  now  unfunded,  explain  how  they 

 6    are  entitled  to  have  the  diverted  funds  spent  on  their  educations,3  and  claim 

 7    Defendants’  alleged  diversion  of  resources  deprives  them  of  their  “right  to  a 

 8    sound  basic  education  by  the  laws  and  policies  of  the  federal  government  and 

 9    the State of New York.”  Joint App’x at 1072.  Student‐Plaintiffs allege they can 

10    demonstrate through budgetary records and academic test scores a direct causal 

11    link  between  Defendants’  alleged  diversion  of  District  funds  and  the  academic 

12    harm they suffer.  Accepting these allegations as true and drawing all reasonable 


                                                    
      3  Although  the  majority  correctly  points  out  “there  is  no  free‐standing  federal 

      constitutional right to a public education that entitles the Student‐Plaintiffs to a 
      minimum  level  of  educational  services[,]”  Maj.  Op.  at  25  n.15,  the  New  York 
      Constitution  provides  that  the  New  York  Legislature  “shall  provide  for  the 
      maintenance  and  support  of  a  system  of  free  common  schools,  wherein  all  the 
      children of [that] state may be educated.”  N.Y. Const. art. XI, § 1; see also Bd. of 
      Educ., Levittown Union Free Sch. Dist. v. Nyquist, 439 N.E.2d 359, 369 (N.Y. 1982) 
      (interpreting  the  New  York  Constitution  to  require  provision  of  “a  sound  basic 
      education”).    In  any  event,  an  Establishment  Clause  claim  does  not  require 
      Student‐Plaintiffs to establish that the violation deprived them of a free‐standing 
      federal constitutional right. 
                                                     7 
       
      14‐3721‐cv(L)                                                                                     
      Montesa, et al. v. Schwartz, et al.                                                            
 1    inferences  in  Student‐Plaintiffs’  favor,  at  the  pleading  stage,  their  causation 

 2    allegations  are  not  implausible.    See  Plyler  v.  Doe,  457  U.S.  202,  222  (1982) 

 3    (recognizing  that  the  deprivation  of  an  education  exerts  an  “inestimable  toll . . . 

 4    on  the  social  economic,  intellectual,  and  psychological  well‐being  of  the 

 5    individual”).   

 6           In  characterizing  Student‐Plaintiffs’  injuries  as  “too  far  removed,  too 

 7    attenuated, from the alleged unconstitutional component of the act of funneling 

 8    public  monies  to  support  the  advancement  of  Orthodox  Hasidic  Jewish 

 9    schools[,]”  Maj.  Op.  at  22–23,  the  majority  ignores  the  fact  that  the  Student‐

10    Plaintiffs’  educational  harm  arises  directly  out  of  the  allegedly  unconstitutional 

11    acts,  the  general  public,  including  taxpayers,  are  not  suffering  this  same  injury, 

12    and Student‐Plaintiffs could not assert Establishment Clause claims if the District 

13    diverted  the  same  funds  for  a  secular  purpose.    As  a  result,  Student‐Plaintiffs’ 

14    alleged injuries are not “similar to that of any other individual who is affected by 

15    the  District’s  budget,  regardless  of  whether  that  person  is  an  employee,  a 

16    student,  a  vendor,  a  taxpayer,  or  a  citizen[,]”  Maj.  Op.  at  25,  and  they  do  not 

17    allege  a  “generalized  grievance[] . . .  [that  would  be]  most  appropriately 

18    addressed in the representative branches.”  Valley Forge, 454 U.S. at 475 (internal 



                                                    8 
       
      14‐3721‐cv(L)                                                                                          
      Montesa, et al. v. Schwartz, et al.                                                                 
 1    quotation  marks  omitted).    Moreover,  no  other  class  of  plaintiffs  can  assert  this 

 2    same claim or is better situated to assert a deprivation of this same interest.  See 

 3    Gladstone,  Realtors  v.  Vill.  of  Bellwood,  441  U.S.  91,  99‐100  (1979)  (noting  that 

 4    “under  the  prudential  principles[,]  .  .  .  the  judiciary  seeks  to  avoid  deciding 

 5    questions of broad social import where no individual rights would be vindicated 

 6    and  to  limit  access  to  the  federal  courts  to  those  litigants  best  suited  to  assert  a 

 7    particular claim”).   

 8           Although  the  majority  points  out  that  the  Student‐Plaintiffs  fail  to  cite 

 9    precedent  authorizing  their  Establishment  Clause  claim,  it  is  equally  true  that 

10    there  is  no  precedent  prohibiting  it.    Accordingly,  “[r]ather  than  attempting  to 

11    define the outer limits” of the Establishment Clause “on the basis of the present 

12    record,  the  Court’s  opinion  [should]  wisely  permit[  ]  the  parties . . .  to  create  a 

13    factual  record  that  will  inform  that  decision.”    United  States  v.  Georgia,  546  U.S. 

14    151,  160  (2006)  (Stevens,  J.,  concurring)  (footnote  omitted);  see  also  Rosenberger, 

15    515  U.S.  at  838‐39  (“If  there  is  to  be  assurance  that  the  Establishment  Clause 

16    retains its force in guarding against those governmental actions it was intended 

17    to prohibit, we must in each case inquire first into the purpose and object of the 

18    governmental  action  in  question  and  then  into  the  practical  details  of  the 



                                                       9 
       
      14‐3721‐cv(L)                                                                                            
      Montesa, et al. v. Schwartz, et al.                                                                   
 1    program’s  operation.”).    “Tenuous  theories  of  liability  are  better  assayed  in  the 

 2    light of actual facts than in pleader’s supposition.”  Adato v. Kagan, 599 F.2d 1111, 

 3    1117  (2d  Cir.  1979);  see  also  Braden  v.  Univ.  of  Pittsburgh,  477  F.2d  1,  4‐5  (3d  Cir. 

 4    1973) (“It would perhaps be possible for us to decide this last issue on the present 

 5    record  but  we  think  we  should  not  do  so.    Very  important  constitutional 

 6    questions are presented and the Supreme Court has repeatedly informed us that 

 7    such  difficult  issues  should  not  be  decided  except  upon  a  full  record  and  after 

 8    adequate hearing.”) (collecting Supreme Court cases).   

 9           For  the reasons  set forth above, I would affirm in part the district court’s 

10    conclusion  that  Student‐Plaintiffs  have  adequately  alleged  standing  at  the 

11    pleadings stage, and I would defer a determination of qualified immunity.4   

12            




                                                    
      4  See  Johnson  v.  Jones,  515  U.S.  304,  317  (1995)  (observing  that  “an  interlocutory 

      appeal  concerning  [the  factual  basis  for  qualified  immunity]  in  a  sense  makes 
      unwise use of appellate courts’ time, by forcing them to decide in the context of a 
      less developed record, an issue very similar to one they may well decide anyway 
      later, on a record that will permit a better decision” and concluding that “we are 
      persuaded that [i]mmunity appeals . . . interfere less with the final judgment rule 
      if  they  [are]  limited  to  cases  presenting  neat  abstract  issues  of  law”)  (internal 
      quotation marks omitted). 
                                                       10